Exhibit 10.1

Execution Version

RESTRUCTURING SUPPORT AGREEMENT

This RESTRUCTURING SUPPORT AGREEMENT (together with all exhibits, schedules and
attachments hereto, as amended, amended and restated, supplemented or otherwise
modified from time to time in accordance with the terms hereof, this
“Agreement”), dated as of June 19, 2020, is entered into by and among: (i) AAC
Holdings, Inc., a Nevada corporation (“AAC”), each of its direct and indirect
Subsidiaries (as defined below), (such Subsidiaries, together with AAC, each, a
“Debtor” and, collectively, the “Debtors”); (ii) each of the Prepetition Lenders
(as defined below) (or nominees, investment managers, advisors or subadvisors
for the Prepetition Lenders) identified on the signature pages hereto (such
Persons (as defined below) described in this clause (ii), each, an “Initial
Consenting Lender” and, collectively, the “Initial Consenting Lenders”); and
(iii) each of the other Prepetition Lenders (or nominees, investment managers,
advisors or subadvisors for the Prepetition Lenders) that becomes a party to
this Agreement after the Restructuring Support Effective Date (as defined below)
in accordance with the terms hereof by executing and delivering a Joinder
Agreement (as defined below) (such Persons described in this clause (iii),
together with the Initial Consenting Lenders, each, a “Consenting Lender” and,
collectively, the “Consenting Lenders”). Each of the Debtors and the Consenting
Lenders are referred to herein as a “Restructuring Support Party” and,
collectively, the “Restructuring Support Parties”. Capitalized terms used herein
and not defined herein shall have the meanings ascribed to such terms in the
Restructuring Term Sheet (as defined below).

PRELIMINARY STATEMENTS

WHEREAS, as of the date hereof, the Initial Consenting Lenders collectively own
or control, in the aggregate, (a) in excess of 89% of the aggregate principal
amount of the outstanding Prepetition Priming Facility Loans (as defined below)
and (b) in excess of 60% of the aggregate principal amount of the outstanding
Prepetition Syndicated Facility Loans (as defined below);

WHEREAS, the Restructuring Support Parties have agreed to implement a
comprehensive restructuring of the Debtors in accordance with, and subject to
the terms and conditions set forth in, this Agreement and in the Restructuring
Term Sheet attached hereto as Exhibit A (including any schedules, annexes and
exhibits attached thereto, each as may be amended, supplemented or otherwise
modified from time to time in accordance with the terms hereof, the
“Restructuring Term Sheet”) (such restructuring, for the avoidance of doubt,
being defined as the “Restructuring” in the Restructuring Term Sheet and more
fully described therein);

WHEREAS, this Agreement is the product of arm’s-length, good faith negotiations
among the Restructuring Support Parties and their respective advisors;

WHEREAS, the Restructuring contemplates the Debtors commencing voluntary,
pre-arranged reorganization cases (the “Chapter 11 Cases”) under chapter 11 of
title 11 of the United States Code (the “Bankruptcy Code”), in the United States
Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”) to
effectuate the Restructuring, which will be implemented pursuant to a chapter 11
plan of reorganization consistent in all material respects with the terms of
this Agreement and otherwise in form and substance acceptable to the Requisite
Parties (such plan, together with all exhibits, schedules and attachments
thereto, as amended, supplemented or otherwise modified from time to time in
accordance with the terms of this Agreement, the “Plan”);

 

1



--------------------------------------------------------------------------------

Execution Version

 

WHEREAS, certain of the Initial Consenting Lenders have agreed to provide the
DIP Facility (as defined below), subject to the terms and conditions set forth
in the DIP Loan Documents (as defined in the DIP Commitment Letter (as defined
below)) and this Agreement; and

WHEREAS, the Restructuring Support Parties desire to express to each other their
mutual support and commitment in respect of the matters discussed herein.

NOW, THEREFORE, in consideration of the promises, mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each of the
Restructuring Support Parties, intending to be legally bound, agrees as follows:

 

  1.

Restructuring Term Sheet.

The Restructuring Term Sheet sets forth the material terms and conditions of the
Restructuring; provided, however, the Restructuring Term Sheet is supplemented
by the terms and conditions of this Agreement. The Restructuring Term Sheet is
expressly incorporated herein by reference and made part of this Agreement as if
fully set forth herein, and any reference herein to “this Agreement” (except for
references to “this Agreement” set forth in (i) the first sentence of this
Section 1 and (ii) Section 11) shall be deemed to include the Restructuring Term
Sheet.

 

  2.

Certain Definitions; Rules of Construction.

As used in this Agreement, the following terms have the following meanings:

(a) “Affiliate” means, with respect to any Person, any other Person controlled
by, controlling or under common control with such Person; provided, that, for
purposes of this Agreement, none of the Debtors shall be deemed to be Affiliates
of any Consenting Lender. As used in this definition, “control” (including, with
its correlative meanings, “controlling,” “controlled by” and “under common
control with”) shall mean possession, directly or indirectly, of the power to
direct or cause the direction of management or policies of a Person (whether
through ownership of securities, by contract or otherwise). A Related Fund of
any Person shall be deemed to be the Affiliate of such Person.

(b) “Alternative Transaction” means any dissolution, winding up, liquidation,
reorganization, assignment for the benefit of creditors, merger, consolidation,
tender offer, exchange offer, business combination, joint venture, partnership,
sale of assets, financing (whether debt or equity), recapitalization or
restructuring of any of the Debtors, other than the Restructuring. For the
avoidance of doubt, a Sale Transaction as contemplated by the Restructuring Term
Sheet is not an Alternative Transaction.

 

2



--------------------------------------------------------------------------------

Execution Version

 

(c) “Bid Deadline” means the deadline by which potential purchasers of (x) all
or substantially all of the assets or equity of the Debtors in connection with a
Sale Transaction (as defined in the Restructuring Term Sheet) or (y) a portion
of the assets of the Debtors in connection with a Partial Sale (as defined in
the Restructuring Term Sheet), as applicable, must submit a bid to the Debtors.

(d) “Bidding Procedures” means any bidding procedures governing the Sale
Transaction or Partial Sale, including, among other things, the Bid Deadline and
the auction deadline (if necessary), which bidding procedures shall be
consistent in all material respects with this Agreement and otherwise in form
and substance reasonably acceptable to the Requisite Parties.

(e) “Bidding Procedures Motion” means a motion to be filed by the Debtors with
the Bankruptcy Court seeking Bankruptcy Court approval of the Bidding
Procedures, which motion shall be consistent in all material respects with this
Agreement and otherwise in form and substance reasonably acceptable to the
Requisite Parties.

(f) “Bidding Procedures Order” means an order of the Bankruptcy Court approving
the Bidding Procedures, which order shall be consistent in all material respects
with this Agreement and otherwise in form and substance reasonably acceptable to
the Requisite Parties.

(g) “Business Day” means any day other than a day which is a Saturday, Sunday or
legal holiday on which banks in the City of New York are authorized or obligated
by Law to close.

(h) “Claim” has the meaning ascribed to such term in section 101(5) of the
Bankruptcy Code.

(i) “Claims and Interests” means, as applicable, the Prepetition Secured Credit
Facility Claims, the Other Claims and/or Equity Interests in any of the Debtors.

(j) “Confirmation Order” means an order of the Bankruptcy Court confirming the
Plan pursuant to section 1129 of the Bankruptcy Code, which order shall be
consistent in all material respects with this Agreement and otherwise in form
and substance acceptable to the Requisite Parties.

(k) “Consenting Lenders’ Advisors” means, collectively, (i) Stroock & Stroock &
Lavan LLP (“Stroock”), as counsel to the Initial Consenting Lenders, (ii) Young
Conaway Stargatt & Taylor, LLP, as Delaware counsel to the Initial Consenting
Lenders, (iii) FTI Consulting, Inc. as financial advisor to the Initial
Consenting Lenders, and (iv) Moelis & Company, as investment banker to the
Initial Consenting Lenders.

(l) “DIP Commitment Letter” means the commitment letter attached as Exhibit C
hereto (including the DIP Term Sheet attached as an exhibit thereto) with
respect to the DIP Facility.

(m) “DIP Credit Agreement” means the credit agreement for the DIP Facility and
all related documents, orders, agreements, instruments, schedules or exhibits to
be executed and delivered in connection therewith, each of which shall be
materially consistent with this Agreement and otherwise in form and substance
acceptable to the Requisite Parties.

 

3



--------------------------------------------------------------------------------

Execution Version

 

(n) “DIP Facility” means the debtor-in-possession financing to be provided to
the Debtors in accordance with and subject to the terms and conditions set forth
in the DIP Commitment Letter, including all related documents, orders,
agreements, instruments, schedules or exhibits to be executed and delivered in
connection therewith, each of which shall be in form and substance acceptable to
the Requisite Parties and the Required DIP Commitment Parties (as defined in the
DIP Commitment Letter).

(o) “DIP Motion” means a motion to be filed by the Debtors with the Bankruptcy
Court seeking Bankruptcy Court approval of the DIP Facility, which motion shall
be consistent in all material respects with this Agreement and otherwise in form
and substance reasonably acceptable to the Requisite Parties.

(p) “DIP Orders” means, collectively, the Interim DIP Order and the Final DIP
Order.

(q) “Disclosure Statement” means the disclosure statement for the Plan that is
prepared and distributed in accordance with, among other things, sections 1125,
1126(b), and 1145 of the Bankruptcy Code, Rule 3018 of the Federal Rules of
Bankruptcy Procedure and other applicable Law, and all exhibits, schedules,
supplements, modifications and amendments thereto, all of which shall be
consistent in all material respects with this Agreement and otherwise in form
and substance reasonably acceptable to the Requisite Parties.

(r) “Disclosure Statement Order” means an order of the Bankruptcy Court
approving the Disclosure Statement and the Solicitation, which order shall be
consistent in all material respects with this Agreement and otherwise in form
and substance reasonably acceptable to the Requisite Parties.

(s) “Effective Date” means the date upon which all of the conditions precedent
to the effectiveness of the Plan have been satisfied or are expressly waived in
accordance with the terms of the Plan.

(t) “Encumbrance” means any charge, covenant, easement, encumbrance, pledge,
security interest, mortgage, deed of trust, hypothecation, lien, defect in
title, restriction on transfer or other similar restriction or right of any kind
or nature, whether voluntarily incurred or imposed by or arising under contract
or Law.

(u) “Equity Interests” means, with respect to any Person, (i) any capital stock
(including common stock and preferred stock), limited liability company
interests, transferable interests, partnership interests or other equity,
ownership, beneficial or profits interests of such Person, and (ii) any options,
warrants, securities, stock appreciation rights, phantom units, incentives,
commitments, calls, redemption rights, repurchase rights or other agreements,
arrangements or rights of any kind that are convertible into, exercisable or
exchangeable for, or otherwise permit any Person to acquire, any capital stock
(including common stock and preferred stock), limited liability company
interests, transferable interests, partnership interests or other equity,
ownership, beneficial or profits interests of such Person.

 

4



--------------------------------------------------------------------------------

Execution Version

 

(v) “Exchange Act” means the Securities Exchange Act of 1934, as amended and
including any rule or regulation promulgated thereunder.

(w) “Exit Facility Documents” means the definitive documents governing the Exit
Facilities (as defined in the Restructuring Term Sheet), which shall be in form
and substance acceptable to the Requisite Parties.

(x) “Final DIP Order” means a final order of the Bankruptcy Court approving the
DIP Motion, which order shall be consistent in all material respects with this
Agreement and otherwise in form and substance acceptable to the Requisite
Parties.

(y) “Governmental Entity” means any applicable federal, state, local or foreign
government or any agency, bureau, board, commission, court or arbitral body,
department, political subdivision, regulatory or administrative authority,
tribunal or other instrumentality thereof, or any self-regulatory organization.

(z) “Interim DIP Order” means an interim order of the Bankruptcy Court approving
the DIP Motion, which order shall be consistent in all material respects with
this Agreement and otherwise in form and substance acceptable to the Requisite
Parties.

(aa) “Law” means, in any applicable jurisdiction, any applicable statute or law
(including common law), ordinance, rule, treaty, code or regulation and any
decree, injunction, judgment, order, ruling, assessment, writ or other legal
requirement, in any such case, of any applicable Governmental Entity.

(bb) “Material Adverse Effect” means, other than the filing and prosecution of
the Chapter 11 Cases and any transaction contemplated by this Agreement or any
Restructuring Documents, any event, change, effect, occurrence, development,
circumstance, condition, result, state of fact or change of fact (each, an
“Event”) that, following the Restructuring Support Effective Date, individually
or together with all other Events, has had, or would reasonably be expected to
have, a material adverse effect on either (i) the business, operations,
finances, properties, condition (financial or otherwise), assets or liabilities
of the Debtors, taken as a whole or (ii) the ability of the Debtors, taken as a
whole, to perform their respective obligations under, or to consummate the
transactions contemplated by, this Agreement.

(cc) “Organizational Documents” means, with respect to any Person other than a
natural person, the documents by which such Person was organized or formed (such
as a certificate of incorporation, certificate of formation, certificate of
limited partnership or articles of organization, and including, without
limitation, any certificates of designation for preferred stock or other forms
of preferred equity) or which relate to the internal governance of such Person
(such as by-laws, a partnership agreement or an operating, limited liability
company or members agreement).

(dd) “Other Claims” means any and all Claims against any of the Debtors other
than any Prepetition Secured Credit Facility Claims.

 

5



--------------------------------------------------------------------------------

Execution Version

 

(ee) “Person” means an individual, a partnership, a joint venture, a limited
liability company, a corporation, a trust, an unincorporated organization, a
group, a Governmental Entity, or any legal entity or association.

(ff) “Plan Supplement” means the supplement or supplements to the Plan
containing certain schedules, documents, forms of documents and/or term sheets
relevant to the implementation of the Plan, to be filed with the Bankruptcy
Court prior to the hearing held by the Bankruptcy Court to consider confirmation
of the Plan, each of which shall contain terms and conditions consistent in all
material respects with this Agreement and shall otherwise be in form and
substance reasonably acceptable to the Requisite Parties.

(gg) “Prepetition Agents” means the Prepetition Priming Facility Agent and the
Prepetition Syndicated Facility Agent.

(hh) “Prepetition Credit Agreements” means, collectively, the Prepetition
Priming Credit Agreement and the Prepetition Syndicated Credit Agreement.

(ii) “Prepetition Lenders” means, collectively, the Prepetition Priming Facility
Lenders and the Prepetition Syndicated Facility Lenders.

(jj) “Prepetition Priming Credit Agreement” means that certain Credit Agreement,
dated as of March 8, 2019, as amended, supplemented or otherwise modified from
time to time, among AAC, as borrower, the guarantors party thereto, the lenders
party thereto and the Prepetition Priming Facility Agent.

(kk) “Prepetition Priming Facility Agent” means Ankura Trust Company, LLC as
successor to Credit Suisse AG, in its capacity as administrative agent and
collateral agent under the Prepetition Priming Credit Agreement, together with
its successors and permitted assigns in such capacities.

(ll) “Prepetition Priming Facility Lenders” has the meaning given to the term
“Lenders” in the Prepetition Priming Credit Agreement.

(mm) “Prepetition Priming Facility Loans” has the meaning given to the term
“Loans” in the Prepetition Priming Credit Agreement.

(nn) “Prepetition Priming Loan Documents” has the meaning given to the term
“Loan Documents” in the Prepetition Priming Credit Agreement.

(oo) “Prepetition Secured Credit Facility Claims” means any and all Claims
against any of the Debtors arising under or in respect of either of the
Prepetition Credit Agreements.

(pp) “Prepetition Secured Credit Facility Documents” means, collectively, the
Prepetition Priming Loan Documents and the Prepetition Syndicated Loan
Documents.

(qq) “Prepetition Secured Loans” means, collectively, the Prepetition Priming
Facility Loans and the Prepetition Syndicated Facility Loans.

 

6



--------------------------------------------------------------------------------

Execution Version

 

(rr) “Prepetition Syndicated Credit Agreement” means that certain Credit
Agreement, dated as of June 30, 2017, as amended, supplemented or otherwise
modified from time to time, among AAC, as borrower, the guarantors party
thereto, the lenders party thereto and the Prepetition Syndicated Facility
Agent.

(ss) “Prepetition Syndicated Facility Agent” means Ankura Trust Company, LLC as
successor to Credit Suisse AG, in its capacity as administrative agent and
collateral agent under the Prepetition Syndicated Credit Agreement, together
with its successors and permitted assigns in such capacities.

(tt) “Prepetition Syndicated Facility Lenders” has the meaning given to the term
“Lenders” in the Prepetition Syndicated Credit Agreement.

(uu) “Prepetition Syndicated Facility Loans” has the meaning given to the term
“Loans” in the Prepetition Syndicated Credit Agreement.

(vv) “Prepetition Syndicated Loan Documents” has the meaning given to the term
“Loan Documents” in the Prepetition Syndicated Credit Agreement.

(ww) “Proceeding” means any action, claim, complaint, investigation, petition,
suit, arbitration, mediation, alternative dispute resolution procedure, hearing,
audit, examination, investigation or other proceeding of any nature, whether
civil, criminal, administrative or otherwise, in Law or in equity.

(xx) “Qualified Marketmaker” means an entity that: (i) holds itself out to the
market as standing ready in the ordinary course of business to purchase from and
sell to customers Claims and Interests, or enter with customers into long and/or
short positions in Claims and Interests, in its capacity as a dealer or market
maker in such Claims and Interests, and (ii) is in fact regularly in the
business of making a market in claims, interests and/or securities of issuers or
borrowers.

(yy) “Related Fund” means, with respect to any Person, any fund, account or
investment vehicle that is controlled or managed by (i) such Person, (ii) an
Affiliate of such Person, or (iii) the same investment manager, advisor or
subadvisor as such Person or an Affiliate of such investment manager, advisor or
subadvisor.

(zz) “Requisite Consenting Lenders” means, as of any date of determination, the
Consenting Lenders who own or control as of such date at least (i) a majority of
the aggregate principal amount of the Prepetition Priming Facility Loans owned
or controlled by all of the Consenting Lenders as of such date and (ii) a
majority of the aggregate principal amount of the Prepetition Syndicated
Facility Loans owned or controlled by all of the Consenting Lenders as of such
date.

(aaa) “Requisite Parties” means the Debtors and the Requisite Consenting
Lenders.

 

7



--------------------------------------------------------------------------------

Execution Version

 

(bbb) “Restructuring Documents” means all agreements, instruments, pleadings,
orders, forms and other documents (including all exhibits, schedules,
supplements, appendices, annexes, instructions and attachments thereto) that are
utilized to implement or effectuate this Agreement, the Plan and/or the
Restructuring, including, but not limited to, (i) the Bidding Procedures, the
Bidding Procedures Motion and the Bidding Procedures Order, (ii) the Plan and
the Plan Supplement, (iii) the Disclosure Statement and any motion seeking the
approval thereof and related Solicitation materials, (iv) the Disclosure
Statement Order, (v) the Confirmation Order, (vi) any “first day” motions (the
“First Day Motions”), (vii) the ballots, the motion to approve the form of the
ballots and the Solicitation, and the order of the Bankruptcy Court approving
the form of the ballots and the Solicitation, (viii) the DIP Loan Documents and
the DIP Orders, (ix) any purchase and sale agreement in connection with a
Partial Sale or Sale Transaction, (x) the Organizational Documents of
Reorganized AAC (as defined in the Restructuring Term Sheet) in connection with
a Reorganization Transaction, (xi) any Exit Facility Documents, if applicable,
(xii) the New Warrants (as defined in the Restructuring Term Sheet), and
(xiii) any documentation relating to the use of cash collateral, distributions
provided to the holders of any Claims and Interests or other related documents,
each of which shall contain terms and conditions that are consistent in all
material respects with this Agreement and shall otherwise be in form and
substance reasonably acceptable to the Requisite Parties, including with respect
to any modifications, amendments or supplements of such Restructuring Documents
during the Restructuring Support Period; provided that if this Agreement
otherwise provides that a Restructuring Document must be acceptable (including
reasonably acceptable) to a specified Person or group of Persons (other than the
Requisite Parties), then such Restructuring Document need only be acceptable (or
reasonably acceptable) to such specified Person or group of Persons and not the
Requisite Parties unless otherwise expressly provided for herein.

(ccc) “Restructuring Support Period” means the period commencing on the
Restructuring Support Effective Date (or, with respect to any Consenting Lender
that becomes a party hereto after the Restructuring Support Effective Date, as
of the date such Consenting Lender becomes a party hereto) and ending on the
earlier of (i) the Effective Date and (ii) the date on which this Agreement is
terminated in accordance with Section 5 hereof.

(ddd) “Solicitation” means the solicitation of votes in connection with the Plan
pursuant to sections 1125 and 1126 of the Bankruptcy Code and the applicable
procedures approved by the Bankruptcy Court and set forth in the Disclosure
Statement Order.

(eee) “Subsidiary” means, as of any time of determination and with respect to
any specified Person, (i) any corporation more than fifty percent (50%) of the
voting or capital stock of which is, as of such time, directly or indirectly
owned by such Person, (ii) any limited liability company, partnership, limited
partnership, joint venture, association, or other entity in which such Person,
directly or indirectly, owns more than fifty percent (50%) of the equity
economic interest thereof, (iii) any corporation, limited liability company,
partnership, limited partnership, joint venture, association, or other entity in
which such Person, directly or indirectly, has the power to elect or direct the
election of more than fifty percent (50%) of the members of the board of
directors, board of managers, managing member, general partner or similar
governing body of such entity as of such time, and (iv) solely with respect to
AAC, any “Subsidiary” as defined in the Prepetition Secured Credit Facility
Documents.

 

8



--------------------------------------------------------------------------------

Execution Version

 

(fff) “Transaction Expenses” means all fees, costs and expenses of each of the
Consenting Lenders, including, without limitation, the documented fees, costs
and expenses of the Consenting Lenders’ Advisors, in each case, (i) in
connection with the negotiation, formulation, preparation, execution, delivery,
implementation, consummation and/or enforcement of this Agreement, the Plan, the
Disclosure Statement and/or any of the other Restructuring Documents, and/or the
transactions contemplated thereby, and/or any amendments, waivers, consents,
supplements or other modifications to any of the foregoing and, to the extent
applicable, (ii)(A) consistent with any engagement letters or fee reimbursement
letters entered into between the Debtors and the Consenting Lenders’ Advisors
(as supplemented and/or modified by this Agreement), as applicable, or (B) as
provided in the DIP Orders.

Unless otherwise specified, references in this Agreement to any Section,
subsection, clause, subclause or paragraph refer to such Section, subsection,
clause, subclause or paragraph as contained in this Agreement. The words
“herein,” “hereof” and “hereunder” and other words of similar import in this
Agreement refer to this Agreement as a whole, and not to any particular Section,
subsection, clause, subclause or paragraph contained in this Agreement. Wherever
from the context it appears appropriate, each term stated in either the singular
or plural shall include the singular and the plural, and pronouns stated in the
masculine, feminine or neuter gender shall include the masculine, feminine and
neuter genders. The words “including,” “includes” and “include” shall be deemed
to be followed by the words “without limitation”.

 

  3.

Agreements of the Consenting Lenders.

(a) Support of Restructuring. Each of the Consenting Lenders hereby agrees
severally (and not jointly) that, for the duration of the Restructuring Support
Period, unless otherwise required or prohibited by Law, such Consenting Lender
shall:

(i) support the Restructuring as contemplated by this Agreement; provided that
no Consenting Lender shall be obligated to waive (to the extent waivable by such
Consenting Lender) any condition to the consummation of any part of the
Restructuring set forth in any Restructuring Document;

(ii) take all reasonable actions necessary to facilitate the implementation and
consummation of the Restructuring, including consenting to the relief sought in
the DIP Motion (including the granting of a first priority priming lien on the
DIP Collateral (as defined in the DIP Commitment Letter) pursuant to the terms
of the DIP Commitment Letter and consent to the use of cash collateral), DIP
Orders, Bidding Procedures, Bidding Procedures Motion, and the Bidding
Procedures Order in accordance with the terms and conditions of this Agreement,
and not withdraw or revoke such consent;

(iii) (A) subject to the receipt of the Disclosure Statement approved by the
Disclosure Statement Order, timely vote, or cause to be voted, all of the Claims
and Interests held by such Consenting Lender at the voting record date provided
for in the Disclosure Statement Order by timely delivering its duly executed and
completed ballot(s) accepting the Plan following commencement of the
Solicitation, and (B) not change, withdraw or revoke such vote (or cause or
direct such vote to be changed, withdrawn or revoked); provided, however, that
such vote may be revoked (and, upon such revocation, deemed void ab initio) by
such Consenting Lender at any time following the expiration or termination of
the Restructuring Support Period with respect to such Consenting Lender (it
being understood that any termination of the Restructuring Support Period with
respect to a Consenting Lender shall entitle such Consenting Lender to change
its vote in accordance with section 1127(d) of the Bankruptcy Code, and the
Solicitation materials with respect to the Plan shall be consistent with this
proviso);

 

9



--------------------------------------------------------------------------------

Execution Version

 

(iv) not, directly or indirectly,

(A) seek, solicit, support, encourage, propose, assist, consent to, vote for, or
enter or participate in any discussions, negotiations, agreements,
understandings or other arrangements with any Person regarding, any Alternative
Transaction;

(B) support or encourage the termination or modification of any Debtor’s
exclusive period for the filing of a plan of reorganization, or any Debtor’s
exclusive period to solicit a plan of reorganization;

(C) seek to convert any of the Chapter 11 Cases to a case under chapter 7 of the
Bankruptcy Code, seek to dismiss any of the Chapter 11 Cases or request the
appointment of a trustee or examiner in any Chapter 11 Case;

(D) oppose or object to, or support any other Person’s efforts to oppose or
object to, the approval of the First Day Motions, the DIP Motion (including the
use of cash collateral and priming of the Prepetition Secured Credit Facility
Claims (or other Claims and Interests) by the DIP Facility), the Bidding
Procedures, the Disclosure Statement, the Plan and any other motions filed by
any of the Debtors in furtherance of the Restructuring that are consistent in
all material respects with this Agreement or which are otherwise reasonably
acceptable to the Requisite Parties; or

(E) take any other action that is materially inconsistent with this Agreement or
any of the other Restructuring Documents, or that would, or would reasonably be
expected to, prevent, interfere with, delay or impede the implementation,
solicitation, confirmation, or consummation of the Restructuring in a material
manner (including the Bankruptcy Court’s approval of the Restructuring
Documents, the Solicitation, confirmation of the Plan, or consummation of the
Restructuring pursuant to the Plan), including, (I) initiating any Proceeding or
taking any other action to oppose the execution or delivery of any of the
Restructuring Documents, the performance of any obligations of any party to any
of the Restructuring Documents or the consummation of the transactions
contemplated by any of the Restructuring Documents, (II) initiating any
Proceeding or taking any other action to amend, supplement or otherwise modify
any of the Restructuring Documents, which amendment, modification or supplement
is not consistent in all material respects with this Agreement or otherwise
reasonably acceptable to the Requisite Parties, or (III) initiating any
Proceeding or taking any other action, or exercising or seeking to exercise any
rights or remedies as a holder of Claims and Interests that is barred by or is
otherwise materially inconsistent with this Agreement or any of the other
Restructuring Documents.

 

10



--------------------------------------------------------------------------------

Execution Version

 

(v) negotiate in good faith the terms and conditions of, execute, perform its
obligations under, and consummate the transactions contemplated by, the
Restructuring Documents to which it is (or will be) a party; provided, however,
that no Consenting Lender shall be obligated to waive (to the extent waivable by
such Consenting Lender) any condition to the consummation of any part of the
Restructuring set forth in any Restructuring Document;

(vi) timely vote or cause to be voted its Claims and Interests against any
Alternative Transaction; and

(vii) if any holder of Prepetition Secured Loans has requested the applicable
Prepetition Agent to exercise rights or remedies under or with respect to either
of the Prepetition Credit Agreements or any of the other Prepetition Secured
Credit Facility Documents, or if either of the Prepetition Agents announces that
it intends to exercise, or exercises, rights or remedies under or with respect
to either of the Prepetition Credit Agreements or any of the other Prepetition
Secured Credit Facility Documents, in any such case in a manner materially
inconsistent with the Restructuring, direct the applicable Prepetition Agent not
to exercise any rights or remedies, or assert or bring any claims, under or with
respect to either of the Prepetition Credit Agreements or any of the other
Prepetition Secured Credit Facility Documents; provided, however, that nothing
in this clause (vii) shall require the Consenting Lenders to waive any Default
(as defined in the Prepetition Credit Agreements) or Event of Default (as
defined in the Prepetition Credit Agreements) or any of the Obligations (as
defined in the Prepetition Credit Agreements) or release or terminate any of the
Encumbrances on any of the Collateral (as defined in the Prepetition Credit
Agreements).

Notwithstanding anything in this Agreement to the contrary, (x) no Consenting
Lender shall be required to incur, assume, become liable in respect of or suffer
to exist any expenses, liabilities or other obligations, or agree to or become
bound by any commitments, undertakings, concessions, indemnities or other
arrangements that could result in expenses, liabilities or other obligations to
such Consenting Lender, (y) no Consenting Lender shall be construed as providing
any commitment or obligation to advance any funds to, or purchase any securities
of, any of the Debtors (except in the case of a Consenting Lender that is also a
DIP Lender, such DIP Lender’s DIP Commitments (as defined in the DIP Commitment
Letter) (subject to the DIP Loan Documents (as defined in the DIP Commitment
Letter)), and (z) nothing in this Agreement shall limit any of the rights or
remedies of the DIP Agent or any of the DIP Lenders under or with respect to any
of the DIP Loan Documents or any of the DIP Orders.

(b) Rights of Consenting Lenders Unaffected. Nothing contained herein shall:
(i) limit (A) the rights of a Consenting Lender under any applicable bankruptcy,
insolvency, foreclosure or similar Proceeding, including appearing as a party in
interest in any matter to be adjudicated in order to be heard concerning any
matter arising in the Chapter 11 Cases, in each case, so long as the exercise of
any such right is not materially inconsistent with such Consenting Lender’s
obligations hereunder, (B) the ability of a Consenting Lender to purchase, sell
or enter into any transactions regarding the Claims and Interests, subject to
the terms hereof, (C) except as set forth in this Agreement, any right or remedy
of any Consenting Lender under, as applicable, (x) the Prepetition Credit
Agreements or any of the other Prepetition Secured Credit Facility Documents and
(y) any other applicable agreement, instrument or document that gives rise to a
Consenting Lender’s Claims and Interests, (D) the ability of a Consenting Lender
to

 

11



--------------------------------------------------------------------------------

Execution Version

 

consult with any of the other Restructuring Support Parties, holders of
Prepetition Secured Loans or any other party in interest regarding the
Restructuring, (E) the rights of any Consenting Lender to engage in any
discussions, enter into any agreements or take any other action regarding
matters to be effectuated after the expiration or termination of the
Restructuring Support Period, or (F) the ability of a Consenting Lender to
enforce any right, remedy, condition, consent or approval requirement under this
Agreement or any of the other Restructuring Documents; (ii) constitute a waiver
or amendment of any term or provision of (x) the Prepetition Credit Agreements
or any of the other Prepetition Secured Credit Facility Documents or (y) any
other agreement, instrument or document that gives rise to a Consenting Lender’s
Claims and Interests; (iii) constitute a waiver of any Default or Event of
Default; or (iv) constitute a termination or release of any Encumbrances on the
Collateral.

(c) Transfers. Each Consenting Lender agrees severally (and not jointly) that,
for the duration of the Restructuring Support Period, such Consenting Lender
shall not, directly or indirectly, sell, transfer, loan, issue, pledge,
hypothecate, assign, grant, or otherwise dispose of (including by participation)
(collectively, “Transfer”), in whole or in part, any of its Claims and
Interests, or any option thereon or any right or interest therein (including
granting any proxies with respect to any Claims and Interests, depositing any
Claims and Interests into a voting trust or entering into a voting agreement
with respect to any Claims and Interests), unless the transferee of such Claims
and Interests (the “Transferee”) either (i) is a Consenting Lender at the time
of such Transfer or (ii) prior to the effectiveness of such Transfer, agrees in
writing, for the benefit of the Restructuring Support Parties, to become a
Restructuring Support Party hereunder as a Consenting Lender and to be bound by
all of the terms and conditions of this Agreement applicable to a Consenting
Lender (including with respect to any and all Claims and Interests it already
may own or control prior to such Transfer), by executing a joinder agreement,
substantially in the form attached hereto as Exhibit B (the “Joinder
Agreement”), and by delivering an executed copy thereof to (A) counsel to the
Debtors and (B) Stroock (at the address set forth in Section 21 hereof), as
counsel to the Initial Consenting Lenders, in which event (x) the Transferee
shall be deemed to be a Consenting Lender hereunder to the extent of such
transferred Claims and Interests (and all Claims and Interests it already may
own or control prior to such Transfer) and (y) the transferor Consenting Lender
shall be deemed to relinquish its rights, and be released from its obligations,
under this Agreement solely to the extent of such transferred Claims and
Interests; provided, however, that such Transfer shall not release any
Consenting Lender that is also a DIP Lender from its commitments under, and
subject to, the DIP Loan Documents. Notwithstanding the foregoing, the
restrictions on Transfer set forth in this Section 3(c) shall not apply to the
grant of any Encumbrances on any Claims and Interests in favor of a bank or
broker-dealer holding custody of such Claims and Interests in the ordinary
course of business and which Encumbrance is released upon the Transfer of such
Claims and Interests. Each Consenting Lender agrees severally (and not jointly)
that any Transfer of any Claims and Interests that does not comply with the
terms and procedures set forth herein shall be deemed void ab initio, and each
of the Debtors and each other Consenting Lender shall have the right to enforce
the voiding of such Transfer.

(d) Qualified Market Maker. Notwithstanding anything herein to the contrary:
(i) any Consenting Lender may Transfer any of its Claims and Interests to an
entity that is acting in its capacity as a Qualified Marketmaker without the
requirement that the Qualified Marketmaker be or become a Consenting Lender;
provided, however, that the Qualified Marketmaker

 

12



--------------------------------------------------------------------------------

Execution Version

 

subsequently Transfers all rights, title and interest in such Claims and
Interests to a Transferee that is or becomes a Consenting Lender as provided
above, and the Transfer documentation between the transferor Consenting Lender
and such Qualified Marketmaker shall contain a requirement that provides as
such; and (ii) to the extent any Consenting Lender is acting in its capacity as
a Qualified Marketmaker, it may Transfer any Claims and Interests that it
acquires from a holder of such Claims and Interests that is not a Consenting
Lender without the requirement that the Transferee be or become a Consenting
Lender. Notwithstanding the foregoing, if, at the time of the proposed Transfer
of any Claims and Interests to a Qualified Marketmaker, such Claims and
Interests (x) may be voted on the Plan or any Alternative Transaction, the
proposed transferor Consenting Lender must first vote such Claims and Interests
in accordance with the requirements of Section 3(a) hereof, (y) may be used to
direct the applicable Prepetition Agent in accordance with the terms of the
Restructuring, the proposed transferor Consenting Lender must first direct the
applicable Prepetition Agent in accordance with the requirements of Section 3(a)
hereof, or (z) have not yet been and may not yet be voted on the Plan or any
Alternative Transaction and such Qualified Marketmaker does not Transfer such
Claims and Interests to a subsequent Transferee prior to the fifth (5th)
Business Day prior to the expiration of the voting deadline (such date, the
“Qualified Marketmaker Joinder Date”), such Qualified Marketmaker shall be
required to (and the Transfer documentation between the transferor Consenting
Lender and such Qualified Marketmaker shall have provided that the Qualified
Marketmaker shall), on the first (1st) Business Day immediately following the
Qualified Marketmaker Joinder Date, become a Consenting Lender with respect to
such Claims and Interests in accordance with the terms hereof and vote such
Claims and Interests in accordance with the requirements of Section 3(a) hereof
(provided, that the Qualified Marketmaker shall automatically, and without
further notice or action, no longer be a Consenting Lender with respect to such
Claims and Interests at such time that a subsequent Transferee of such Claims
and Interests becomes a Consenting Lender with respect to such Claims and
Interests).

(e) Additional Claims and Interests. This Agreement shall in no way be construed
to preclude any Consenting Lender or any of its Affiliates from acquiring
additional Claims and Interests following such Consenting Lender’s execution of
this Agreement. If any Consenting Lender acquires additional Claims and
Interests, such Consenting Lender agrees severally (and not jointly) that any
such additional Claims and Interests shall automatically and immediately be
deemed subject to this Agreement, including the obligations with respect to
Claims and Interests set forth in Section 3(a) hereof, and such Consenting
Lender shall promptly provide notice to Stroock, as counsel to the Initial
Consenting Lenders, of the acquisition of any Claims or Interests.

(f) Authorization of Prepetition Agents to Consent to Priming. Each Consenting
Lender, severally (and not jointly): (i) consents to the priming of the Liens
(as such term is defined in the Prepetition Credit Agreements) granted to the
Prepetition Lenders pursuant to the Prepetition Priming Loan Documents by the
DIP Facility (as to be provided in the DIP Orders), and such Consenting Lender
has no objection to the adequate protection thereof as to be provided in the DIP
Orders; (ii) authorizes and directs the Prepetition Priming Facility Agent, on
behalf of the Prepetition Priming Facility Lenders, and the Prepetition
Syndicated Facility Agent, on behalf of the Prepetition Syndicated Facility
Lenders, to consent to the priming of the Liens by the DIP Facility (as to be
provided in the DIP Orders); and (iii) acknowledges that, so long as

 

13



--------------------------------------------------------------------------------

Execution Version

 

it is acting pursuant to and consistent with the authority and direction in the
foregoing sub-clause (ii), the Prepetition Agents shall be deemed to be acting
at the direction of and with the consent of the “Required Lenders” pursuant to
the Prepetition Priming Loan Documents with respect to such action. The parties
hereto acknowledge and agree that Ankura Trust Company, LLC is an express
beneficiary of the above provisions of this Section 3(f).

 

  4.

Agreements of the Debtors.

(a) Affirmative Covenants. Each of the Debtors, jointly and severally, agrees
that, for the duration of the Restructuring Support Period, the Debtors shall:

(i) support the Restructuring as contemplated by this Agreement;

(ii) take all actions necessary, or reasonably requested by the Requisite
Consenting Lenders, to implement and consummate the Restructuring (including the
Bankruptcy Court’s approval of the Restructuring Documents, the Solicitation,
confirmation of the Plan or consummation of the Restructuring pursuant to the
Plan) by the applicable Milestones;

(iii) (A) complete the preparation of each of the Restructuring Documents
(including all motions, applications, orders, agreements and other documents)
within the time periods proscribed by this Agreement, (B) provide each of the
Material Restructuring Documents to Stroock, and afford reasonable opportunity
for comment and review of each of the Material Restructuring Documents by, the
Consenting Lender Advisors and the Requisite Consenting Lenders, no less than
five (5) Business Days in advance of any filing or execution thereof; provided
that if and to the extent, due to exigent circumstances, the Debtors have a need
to file or execute a document on an expedited basis and is therefore unable to
provide a draft at least five (5) Business Days prior to the date it intends to
file such document, the Debtors may provide such draft no less than two
(2) Business Days prior to the date it intends to file or execute such document;
(C) consult in good faith with the Consenting Lenders’ Advisors regarding the
form and substance of each of the Material Restructuring Documents in advance of
the filing or execution thereof, and (D) negotiate in good faith, execute,
perform its obligations under, and consummate the transactions contemplated by,
the Restructuring Documents to which it is (or will be) a party; provided,
however, that the obligations under this Section 4(a)(iii) shall in no way alter
or diminish any right expressly provided to the Consenting Lenders under this
Agreement to review, comment on, and/or consent to the form and/or substance of
any document; for purposes of this section 4(a)(iii), “Material Restructuring
Documents” shall mean the following Restructuring Documents (and all exhibits,
schedules, supplements, appendices, annexes, instructions and attachments
thereto): (i) the Bidding Procedures, the Bidding Procedures Motion and the
Bidding Procedures Order, (ii) the Plan and the Plan Supplement, (iii) the
Disclosure Statement and any motion seeking the approval thereof and related
Solicitation materials, (iv) the Disclosure Statement Order, (v) the
Confirmation Order, (vi) any First Day Motions, (vii) the ballots, the motion to
approve the form of the ballots and the Solicitation, and the order of the
Bankruptcy Court approving the form of the ballots and the Solicitation,
(viii) the DIP Loan Documents and the DIP Orders, (ix) any purchase and sale
agreement in connection with a Partial Sale or Sale Transaction, (x) the
Organizational Documents of Reorganized AAC in connection with a Reorganization
Transaction, (xi) any Exit Facility Documents, if applicable, (xii) the New
Warrants, (xiii) any documentation relating to the use of cash collateral,
distributions provided to the holders of any Claims and Interests or other
related documents, and (xiv) any other material documents necessary to
effectuate this Agreement, the Plan and/or the Restructuring.

 

14



--------------------------------------------------------------------------------

Execution Version

 

(iv) subject to any applicable Milestones or other time constraints imposed by
this Agreement, any other Restructuring Documents, or order of the Bankruptcy
Court, conduct a comprehensive and competitive post-petition marketing process
in order to determine the highest and/or best offer for the potential Sale
Transaction in a commercially reasonable manner consistent with this Agreement;

(v) unless otherwise required by the Bankruptcy Court, cause the amount of the
Claims and Interests held by the Consenting Lenders as set forth on the
signature pages attached to this Agreement (or, with respect to any Consenting
Lender that becomes a party hereto after the date hereof, to any Joinder
Agreement) to be redacted to the extent this Agreement is (A) filed on the
docket maintained in the Chapter 11 Cases or (B) otherwise made publicly
available; provided, that if such disclosure is required, then the Debtors shall
afford the relevant Consenting Lender a reasonable opportunity to review and
comment in advance of such disclosure and shall take all reasonable measures to
limit such disclosure;

(vi) comply with each of the following milestones (the “Milestones”), which
Milestones may be extended or waived (but with no obligation to extend or waive)
only with the express prior written consent of the Requisite Consenting Lenders,
which consent may be delivered by electronic mail (“e-mail”) by counsel to the
Requisite Consenting Lenders to counsel to the Debtors:

(A) commence the Chapter 11 Cases in the Bankruptcy Court with respect to each
of the Debtors and file the DIP Motion and First Day Motions no later than
June 21, 2020 (the date of commencement of the Chapter 11 Cases, the “Petition
Date”);

(B) obtain entry of the Interim DIP Order by the Bankruptcy Court as soon as
reasonably practicable after the Petition Date (but in no event later than five
(5) calendar days after the Petition Date);

(C) file the Bidding Procedures Motion with the Bankruptcy Court as soon as
reasonably practicable after the Petition Date (but in no event later than
fifteen (15) calendar days after the Petition Date);

(D) file the Disclosure Statement, the motion for approval of the Disclosure
Statement, the form of ballots, and the Solicitation procedures, and the Plan
with the Bankruptcy Court as soon as reasonably practicable after the Petition
Date (but in no event later than thirty-five (35) calendar days after the
Petition Date);

(E) obtain entry of the Final DIP Order by the Bankruptcy Court as soon as
reasonably practicable after the Petition Date (but in no event later than
thirty-five (35) calendar days after the Petition Date);

 

15



--------------------------------------------------------------------------------

Execution Version

 

(F) obtain entry of the Bidding Procedures Order by the Bankruptcy Court as soon
as reasonably practicable after the Petition Date (but in no event later than
forty (40) calendar days after the Petition Date);

(G) obtain entry of the Disclosure Statement Order by the Bankruptcy Court as
soon as reasonably practicable after the Petition Date (but in no event later
than sixty-five (65) calendar days after the Petition Date);

(H) obtain entry of the Confirmation Order by the Bankruptcy Court as soon as
reasonably practicable after the Petition Date (but in no event later than one
hundred ten (110) calendar days after the Petition Date); and

(I) cause the Effective Date to occur as soon as reasonably practicable after
the Petition Date (but in no event later than one hundred twenty-five
(125) calendar days after the Petition Date (the “Outside Date”);

(vii) timely file a formal objection to any motion filed with the Bankruptcy
Court by any Person seeking the entry of an order (A) directing the appointment
of an examiner with expanded powers or a trustee, (B) converting any of the
Chapter 11 Cases to a case under chapter 7 of the Bankruptcy Code,
(C) dismissing the Chapter 11 Cases, (D) for relief that (x) is inconsistent
with this Agreement or (y) would, or would reasonably be expected to, frustrate
the purposes of this Agreement, including by preventing the consummation of the
Restructuring;

(viii) timely file a formal objection to any motion filed with the Bankruptcy
Court by any Person seeking the entry of an order modifying or terminating any
Debtor’s exclusive right to file and/or solicit acceptances of a plan of
reorganization;

(ix) timely file a formal written response in opposition to any objection filed
with the Bankruptcy Court by any Person with respect to the DIP Facility (or
motion filed by such Person that seeks to interfere with the DIP Facility) or
any of the adequate protection granted to the Prepetition Agents or the
Prepetition Lenders pursuant to the DIP Orders or otherwise;

(x) promptly notify Stroock, as counsel to the Initial Consenting Lenders, in
writing (and in any event within three (3) Business Days after obtaining
knowledge thereof) of (A) receipt of written notice of any pending, existing,
instituted or threatened direct or derivative Proceeding by (1) any Person
(other than a Governmental Entity) involving any of the Debtors or any of their
respective current or former officers, employees or directors (in their
capacities as such) that is material to the Debtors, (2) any Governmental Entity
involving any of the Debtors or any of their respective current or former
officers, employees or directors (in their capacities as such), except (in any
such case) to the extent any of the same are disclosed on the docket maintained
in the Chapter 11 Cases, that is material to the Debtors; (B) any breach by any
of the Debtors in any respect of any of its obligations, representations,
warranties or covenants set forth in this Agreement; (C) any Material Adverse
Effect; (D) the happening or existence of any Event that shall have made any of
the conditions precedent to any Restructuring Support Party’s obligations set
forth in (or to be set forth in) any of the Restructuring Documents incapable of
being satisfied prior to the Outside Date; (E) the occurrence of a Termination
Event (as defined below); and (F) the receipt of written notice from any
Governmental Entity or other Person alleging that the consent of such Person is
or may be required under any Organizational Document, contract, Law or otherwise
in connection with the consummation of any part of the Restructuring;

 

16



--------------------------------------------------------------------------------

Execution Version

 

(xi) (A) use commercially reasonable efforts to keep the Consenting Lenders
reasonably informed about the operations of the Debtors and its direct and
indirect subsidiaries, and, subject to applicable non-disclosure agreements and
the terms thereof and any applicable Laws governing disclosure of protected
patient information, use commercially reasonable efforts to provide the
Consenting Lenders any reasonable information reasonably requested regarding the
Debtors or any of its direct and indirect subsidiaries; and (B) provide Moelis
and FTI, as advisors to the Initial Consenting Lenders, with (1) reasonable
access during normal business hours to each Debtor’s books, records and
facilities, (2) reasonable access to the management and advisors of each Debtor
for the purposes of evaluating the Debtors’ assets, liabilities, operations,
businesses, finances, strategies, prospects and affairs, (3) reasonable access
to such information as reasonably necessary to evaluate each Debtor’s executory
contracts and unexpired leases, and all ongoing discussions and negotiations
related thereto, and (4) updates regarding any material developments regarding
each Debtor’s assets, liabilities, operations, businesses, finances, strategies,
prospects and affairs;

(xii) maintain the good standing and legal existence of each Debtor under the
Laws of the state in which it is incorporated, organized or formed, except to
the extent that any failure to maintain such Debtor’s good standing arises
solely as a result of the filing of the Chapter 11 Cases;

(xiii) if any Debtor receives an unsolicited written offer or proposal with
respect to an Alternative Transaction, within two (2) Business Day after the
receipt of such offer or proposal, notify Stroock, as counsel to the Initial
Consenting Lenders, of the receipt thereof, with such notice to include the
material terms thereof (including the identity of the Person(s) involved); and

(xiv) timely obtain, file, submit or register any and all required Governmental
Entity and/or third party approvals, filings, registrations or notices that are
necessary or advisable for the implementation or consummation of any part of the
Restructuring or the approval by the Bankruptcy Court of the Restructuring
Documents.

(b) Negative Covenants. The Debtors, jointly and severally, agree that, for the
duration of the Restructuring Support Period, unless otherwise consented to in
writing by the Requisite Consenting Lenders, the Debtors shall not, directly or
indirectly, do or permit to occur any of the following:

(i) seek, solicit, support, encourage, propose, assist, consent to, vote for,
enter or participate in any discussions, negotiations, agreements,
understandings or other arrangements with any Person regarding, pursue or
consummate, any Alternative Transaction;

(ii) announce publicly, or announce to any of the Restructuring Support Parties
or other holders of Claims and Interests, its intention not to support the
Restructuring;

 

17



--------------------------------------------------------------------------------

Execution Version

 

(iii) take any action that is materially inconsistent with this Agreement or any
of the other Restructuring Documents, or that would, or would reasonably be
expected to, prevent, interfere with, delay or impede the implementation,
solicitation, confirmation, or consummation of the Restructuring in a material
manner (including the Bankruptcy Court’s approval of the Restructuring
Documents, the Solicitation, the confirmation of the Plan or the consummation of
the Plan), including (A) initiating any Proceeding or taking any other action to
oppose the execution or delivery of any of the Restructuring Documents, the
performance of any obligations of any party to any of the Restructuring
Documents or the consummation of the transactions contemplated by any of the
Restructuring Documents, (B) initiating any Proceeding or taking any other
action to amend, supplement or otherwise modify any of the Restructuring
Documents, which amendment, modification or supplement is not consistent in all
material respects with this Agreement or otherwise reasonably acceptable to the
Requisite Parties, or (C) initiating any Proceeding or taking any other action
that is barred by or is otherwise inconsistent with this Agreement or any of the
other Restructuring Documents;

(iv) execute, deliver and/or file any Restructuring Document (including any
amendment, supplement or modification of, or any waiver to, any Restructuring
Document) that, in whole or in part, is not consistent in all material respects
with this Agreement or is not otherwise reasonably acceptable to the Requisite
Parties, or file any pleading seeking authorization to accomplish or effectuate
any of the foregoing;

(v) move for an order from the Bankruptcy Court authorizing or directing the
assumption or rejection of any executory contract (including any employment
agreement or employee benefit plan) or unexpired lease, other than any
assumption or rejection that (A) is done with the advance written consent of the
Requisite Consenting Lenders, or (B) in the event the Elected Transaction is a
Sale Transaction, is expressly contemplated in connection with the Sale
Transaction;

(vi) (A) seek discovery in connection with, prepare or commence any Proceeding
or other action that challenges (x) the amount, validity, allowance, character,
enforceability or priority of any Claims and Interests of any of the Consenting
Lenders, or (y) the validity, enforceability or perfection of any lien or other
Encumbrance securing any Claims and Interests of any of the Consenting Lenders,
(B) otherwise seek to restrict any rights of any of the Consenting Lenders, or
(C) support any Person in connection with any of the acts described in clause
(A) or clause (B) of this Section 4(b)(vi);

(vii) enter into any commitment or agreement with respect to
debtor-in-possession financing, cash collateral usage, exit financing, and/or
other financing arrangements, other than the DIP Facility or as otherwise
expressly described in the Restructuring Term Sheet;

(viii) grant or agree to grant (including pursuant to a key employee retention
or incentive plan or other similar agreement) any additional or any increase in
the wages, salary, bonus, commissions, retirement benefits, pension, severance
or other compensation or benefits (including in the form of any vested or
unvested Equity Interests of any other kind or nature) of any director, manager,
officer or employee of, or any consultant or advisor that is retained or engaged
by, any of the Debtors, other than (a) as expressly contemplated by the
Restructuring Term Sheet, (b) done in the ordinary course of business consistent
with past practices or (c) as otherwise agreed to by the Requisite Consenting
Lenders;

 

18



--------------------------------------------------------------------------------

Execution Version

 

(ix) enter into, adopt or establish any new compensation or benefit plans or
arrangements (including employment agreements and any retention, success or
other bonus plans), or amend any existing compensation or benefit plans or
arrangements (including employment agreements) other than (a) as expressly
contemplated by the Restructuring Term Sheet, (b) done in the ordinary course of
business consistent with past practices, or (c) as otherwise agreed to by the
Requisite Consenting Lenders;

(x) amend or propose to amend any of its Organizational Documents to the extent
such amendments are material to the Debtors;

(xi) authorize, create or issue any additional Equity Interests in any of the
Debtors, or redeem, purchase, acquire, declare any distribution on or make any
distribution on any Equity Interests in any of the Debtors;

(xii) incur any Encumbrance, other than as expressly contemplated by this
Agreement or the Plan;

(xiii) pay, or agree to pay, any indebtedness, liabilities or other obligations
(including any accounts payable or trade payable) that existed prior to the
Petition Date or that arose from any matter, occurrence, action, omission or
circumstance that occurred prior to the Petition Date, unless the Bankruptcy
Court authorizes the Debtors to pay such indebtedness, liabilities or other
obligations (including any accounts payable or trade payable) pursuant to the
relief granted in connection with the First Day Motions (each of which, for the
avoidance of doubt, shall contain terms and conditions that shall be in form and
substance acceptable to the Requisite Consenting Lenders); and

(xiv) settle, agree to settle or compromise any material Proceeding described in
clause (A) of Section 4(a)(x) (without giving effect to the exception set forth
at the end of such clause (A)) without the prior written consent of the
Requisite Consenting Lenders.

 

  5.

Termination of Agreement.

(a) Consenting Lender Termination Events. The Requisite Consenting Lenders may
terminate this Agreement, and such termination shall be effective immediately
upon written notice (a “Consenting Lender Termination Notice”) being delivered
by the Requisite Consenting Lenders (or their counsel) to the Debtors in
accordance with Section 21 hereof, at any time after the occurrence, and during
the continuation, of any of the following events (each, a “Consenting Lender
Termination Event”), unless waived in writing by the Requisite Consenting
Lenders:

(i) the breach in any material respect (without giving effect to any
“materiality” qualifiers set forth therein) by any Debtor of any of its
covenants, undertakings, obligations, representations or warranties contained in
this Agreement, and, to the extent such breach is curable, such breach remains
uncured for a period of five (5) Business Days (it being understood and agreed
that the failure by the Debtors to comply with any of the Milestones set forth
in Section 4(a)(vi) by the deadlines set forth therein shall not be subject to
cure);

 

19



--------------------------------------------------------------------------------

Execution Version

 

(ii) any Debtor obtains debtor-in-possession financing other than the DIP
Facility or incurs any Encumbrance, other than as expressly contemplated by the
DIP Facility, this Agreement or the Plan;

(iii) the occurrence of (A) an “Event of Default” under the DIP Credit Agreement
or the occurrence of a termination event (or similar event) under either of the
DIP Orders or (B) an acceleration of the obligations or termination of
commitments under the DIP Credit Agreement;

(iv) the issuance by any Governmental Entity, including any regulatory authority
or court of competent jurisdiction, of any ruling, judgment or order making
illegal, enjoining, or otherwise preventing or prohibiting the consummation of
the Restructuring, unless such ruling, judgment or order has been stayed,
reversed or vacated within five (5) Business Days after the date of such
issuance;

(v) the Debtors, after receipt of an Election Notice (as defined below), fail to
pursue consummation of the Elected Transaction (as defined below) or pursue
consummation of a transaction other than the Elected Transaction;

(vi) the occurrence of a Material Adverse Effect;

(vii) the Bankruptcy Court grants relief terminating, annulling, or modifying
the automatic stay (as set forth in section 362 of the Bankruptcy Code) with
regard to assets of any of the Debtors to the extent such assets have a fair
market value in excess of $250,000 in the aggregate;

(viii) the Bankruptcy Court grants relief that (A) is materially inconsistent
with this Agreement or (B) would prevent the consummation of the Restructuring;

(ix) after entry by the Bankruptcy Court of either DIP Order, any Bidding
Procedures Order, the Disclosure Statement Order, or the Confirmation Order, any
such order is reversed, stayed, dismissed, vacated, modified or amended (or a
motion to reconsider any such orders is granted) without the written consent of
the Requisite Consenting Lenders;

(x) the Bankruptcy Court enters an order modifying or terminating any Debtor’s
exclusive right to file and/or solicit acceptances of a plan of reorganization;

(xi) the Bankruptcy Court enters an order authorizing or directing the
assumption, assumption and assignment, or rejection of an executory contract
(including any employment agreement, severance agreement or other employee
benefit plan) or unexpired lease, other than any assumption or rejection that
(A) is approved in advance by the Requisite Consenting Lenders or (B) in the
event the Elected Transaction is a Sale Transaction, is expressly contemplated
in connection with a Sale Transaction;

(xii) any Debtor (A) withdraws the Plan, (B) publicly announces, or announces to
any of the Restructuring Support Parties or other holders of Claims and
Interests, its intention to withdraw the Plan or not support the Plan,
(C) publicly announces, or announces to any of the Restructuring Support Parties
or other holders of Claims and Interests, its intention to support or

 

20



--------------------------------------------------------------------------------

Execution Version

 

pursue an Alternative Transaction or not support the Restructuring, (D) moves to
voluntarily dismiss any of the Chapter 11 Cases, without the written consent of
the Requisite Consenting Lenders, (E) moves for conversion of any of the Chapter
11 Cases to cases under chapter 7 under the Bankruptcy Code, without the written
consent of the Requisite Consenting Lenders, (F) moves for court authority to
sell any material asset or assets without the written consent of the Requisite
Consenting Lenders, or (G) moves for the appointment of an examiner with
expanded powers or a chapter 11 trustee;

(xiii) (A) any of the Debtors delivers and/or files any agreement, instrument,
pleading, order, form and other document that is utilized to implement or
effectuate, or that otherwise relates to, this Agreement, the Plan and/or the
Restructuring that, in any such case, is not consistent in all material respects
with this Agreement or otherwise reasonably acceptable to the Requisite
Consenting Lenders, or (B) the waiver, amendment or modification of any of the
Restructuring Documents, or the filing by any Debtor, of a pleading seeking to
waive, amend or modify any term or condition of any of the Restructuring
Documents, which waiver, amendment, modification or filing contains any
provision that is not consistent in all material respects with this Agreement or
otherwise reasonably acceptable to the Requisite Consenting Lenders;

(xiv) the Bankruptcy Court enters an order invalidating, disallowing,
subordinating, recharacterizing, or limiting, as applicable, any of the
Prepetition Secured Credit Facility Claims or any of the Encumbrances that
secure (or purport to secure) the Prepetition Secured Credit Facility Claims or
any Debtor seeks (including with respect to discovery) any of the foregoing or
supports any Person with respect to the foregoing;

(xv) the Bankruptcy Court enters an order denying confirmation of the Plan; or

(xvi) the Bankruptcy Court enters an order (A) directing the appointment of an
examiner with expanded powers or a chapter 11 trustee, (B) converting any of the
Chapter 11 Cases to a case under chapter 7 of the Bankruptcy Code, or
(C) dismissing any of the Chapter 11 Cases.

(b) Debtor Termination Events. The Debtors may terminate this Agreement and such
termination shall be effective immediately upon written notice (a “Debtor
Termination Notice” and, together with a Consenting Lender Termination Notice, a
“Termination Notice”) delivered to each of the Consenting Lenders in accordance
with Section 21 hereof, at any time after the occurrence, and during the
continuation, of any of the following events (each, a “Debtor Termination Event”
and, together with each Consenting Lender Termination Event, each, a
“Termination Event” and, collectively, the “Termination Events”), unless waived
in writing by the Debtors:

(i) the breach in any material respect (without giving effect to any
“materiality” qualifiers set forth therein) by one or more of the Consenting
Lenders of any of their respective covenants, undertakings, obligations,
representations or warranties contained in this Agreement, such that the
non-breaching Consenting Lenders own or control less than (i) 2/3 in aggregate
principal amount of the Prepetition Priming Facility Loans or (ii) the lesser of
(x) 2/3 in aggregate principal amount of the Prepetition Syndicated Facility
Loans and (y) the aggregate principal amount of the Prepetition Syndicated
Facility Loans held by the Initial Consenting Lenders as of the Restructuring
Support Effective Date and, in each case, to the extent such breach is curable,
such breach remains uncured for a period of five (5) Business Days;

 

21



--------------------------------------------------------------------------------

Execution Version

 

(ii) the issuance by any Governmental Entity, including any regulatory authority
or court of competent jurisdiction, of any ruling, judgment or order making
illegal, enjoining, or otherwise preventing or prohibiting the consummation of
the Restructuring, unless, in each case, such ruling, judgment or order has been
issued at the request of one or more Debtors, or, in all other circumstances,
such ruling, judgment or order has been stayed, reversed or vacated within five
(5) Business Days after such issuance; or

(iii) the special restructuring committee of the board of directors of AAC
determines in good faith, and after consultation with counsel, that the
Restructuring is not in the best interests of the Debtors’ estates and continued
support for the Restructuring would be inconsistent with the exercise of its
fiduciary duties under applicable Law; provided, however, that in the event the
Debtors desire to terminate this Agreement pursuant to this Section 5(b)(iii)
(such right to terminate this Agreement pursuant to this Section 5(b)(iii), the
“Fiduciary Out”), the Debtors shall provide at least five (5) Business Days’
advance written notice to Stroock, as counsel to the Initial Consenting Lenders,
prior to the date the Debtors elect to terminate this Agreement pursuant to the
Fiduciary Out (such five (5) Business Day period, the “Termination Period”)
advising Stroock, as counsel to the Initial Consenting Lenders, that the Debtors
intend to terminate this Agreement pursuant to the Fiduciary Out and specifying,
in reasonable detail, the reasons therefor (including the material facts and
circumstances related thereto and, to the extent applicable, the terms,
conditions and provisions of any Alternative Transaction that the Debtors may
pursue), and during the Termination Period, the Debtors shall cause their
advisors to use good faith efforts to discuss with the Consenting Lenders the
need for the Debtors to exercise the Fiduciary Out.

(c) Mutual Termination. This Agreement may be terminated by mutual written
agreement among the Requisite Parties. Notwithstanding anything in this
Agreement to the contrary, this Agreement shall terminate automatically without
further required action upon the occurrence of the Effective Date.

(d) Effect of Termination. Upon the termination of this Agreement in accordance
with this Section 5, and except as provided in Section 15 hereof, this Agreement
shall forthwith become void and of no further force or effect, and each
Restructuring Support Party shall, except as otherwise expressly provided in
this Agreement, be immediately released from its liabilities, obligations,
commitments, undertakings and agreements under or related to this Agreement,
have no further rights, benefits or privileges hereunder, and shall have all the
rights and remedies that it would have had and shall be entitled to take all
actions, whether with respect to the Restructuring or otherwise, that it would
have been entitled to take had it not entered into this Agreement, including all
rights and remedies available to it under applicable Law and, in the case of the
Consenting Lenders, under the Prepetition Credit Agreements or any of the other
Prepetition Secured Credit Facility Documents; provided, however, that in no
event shall any such termination relieve a Restructuring Support Party from
(i) liability for its breach or non-performance of its obligations under this
Agreement prior to the date of such termination or (ii) obligations under this
Agreement which by their terms expressly survive termination of this

 

22



--------------------------------------------------------------------------------

Execution Version

 

Agreement. Notwithstanding anything to the contrary herein, any of the
Termination Events may be waived in accordance with the procedures established
by Section 8 hereof, in which case the Termination Event so waived shall be
deemed not to have occurred, this Agreement shall be deemed to continue in full
force and effect, and the rights and obligations of the Restructuring Support
Parties under this Agreement shall be restored, subject to any modification set
forth in such waiver. If this Agreement has been terminated in accordance with
this Section 5 at a time when permission of the Bankruptcy Court is required for
a Consenting Lender to change or withdraw (or cause to change or withdraw) its
vote to accept the Plan, none of the Debtors shall oppose, and the Debtors shall
consent to, any attempt by such Consenting Lender to change or withdraw (or
cause to change or withdraw) such vote at such time.

(e) Automatic Stay. The Debtors acknowledge and agree, and shall not dispute,
that after the commencement of the Chapter 11 Cases, the giving of a Termination
Notice by the Requisite Consenting Lenders pursuant to this Agreement shall not
be a violation of the automatic stay of section 362 of the Bankruptcy Code (and
the Debtors hereby waive, to the greatest extent possible, the applicability of
the automatic stay to the giving of such Termination Notice), and no cure period
contained in this Agreement shall be extended or tolled without the prior
written consent of the Requisite Consenting Lenders.

 

  6.

Good Faith Cooperation; Further Assurances; Acknowledgement.

During the Restructuring Support Period, the Restructuring Support Parties shall
cooperate with each other in good faith and shall coordinate their activities
with each other (to the extent practicable and subject to the terms hereof) in
respect of (a) all matters concerning the implementation of the Restructuring,
and (b) the pursuit and support of the Restructuring in accordance with the
Milestones. Furthermore, subject to the terms hereof, each of the Restructuring
Support Parties shall take such action as may be reasonably necessary to carry
out the purposes and intent of this Agreement and the Restructuring, including
making and filing any required Governmental Entity filings and voting any Claims
and Interests in favor of the Plan (provided that, none of the Consenting
Lenders shall be required to incur, assume, become liable in respect of or
suffer to exist any expenses, liabilities or other obligations, or agree to or
become bound by any commitments, undertakings, concessions, indemnities or other
arrangements that could result in expenses, liabilities or other obligations to
such Consenting Lender, as applicable, in connection therewith other than as
provided in the DIP Loan Documents and the Plan). This Agreement is not, and
shall not be deemed, a solicitation of votes for the acceptance of a chapter 11
plan of reorganization or a solicitation to tender or exchange any securities.
The acceptance of the Plan by the Consenting Lenders will not be solicited until
entry by the Bankruptcy Court of the Disclosure Statement Order and the
Consenting Lenders have received the Disclosure Statement and related ballots,
as approved by the Bankruptcy Court.

 

  7.

Representations and Warranties.

(a) Each Consenting Lender severally (and not jointly), and each of the Debtors,
on a joint and several basis, represents and warrants to the other Restructuring
Support Parties that the following statements are true and correct as of the
date hereof (or, in the case of a Consenting Lender that becomes a party hereto
after the Restructuring Support Effective Date, as of the date such Consenting
Lender becomes a party hereto):

 

23



--------------------------------------------------------------------------------

Execution Version

 

(i) such Restructuring Support Party is validly existing and in good standing
under the Laws of its jurisdiction of incorporation, organization or formation
(as applicable), and has all requisite corporate, partnership, limited liability
company or similar authority to enter into this Agreement and carry out the
transactions contemplated under this Agreement and perform its obligations
contemplated under this Agreement, and the execution and delivery of this
Agreement by such Restructuring Support Party and the performance of such
Restructuring Support Party’s obligations under this Agreement have been duly
authorized by all necessary corporate, limited liability company, partnership or
other similar action on its part;

(ii) the execution, delivery and performance by such Restructuring Support Party
of this Agreement do not and will not (A) violate any provision of Law
applicable to it, (B) violate its or any of its Subsidiaries’ Organizational
Documents, or (C) conflict with, result in a breach of, or constitute (with due
notice or lapse of time or both) a default under any material contractual
obligation to which it or any of its Subsidiaries is a party, other than, with
respect to the Debtors, breaches that arise from the filing of the Chapter 11
Cases;

(iii) the execution, delivery and performance by such Restructuring Support
Party of this Agreement do not and shall not require any registration or filing
with, consent or approval of, or notice to, or other action of, with or by, any
Governmental Entity, except such filings as may be necessary or required under
the Exchange Act or the Bankruptcy Code;

(iv) subject to the provisions of sections 1125 and 1126 of the Bankruptcy Code,
this Agreement is the legally valid and binding obligation of such Restructuring
Support Party, enforceable against it in accordance with its terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or other similar Laws relating to or limiting creditors’ rights generally or by
equitable principles relating to enforceability;

(v) such Restructuring Support Party (A) is a sophisticated party with respect
to the subject matter of this Agreement and the transactions contemplated
hereby, (B) has adequate information concerning the matters that are the subject
of this Agreement and the transactions contemplated hereby, (C) has such
knowledge and experience in financial and business matters of this type that it
is capable of evaluating the merits and risks of entering into this Agreement
and of making an informed investment decision, and has independently and without
reliance upon any warranty or representation by, or information from, any other
Restructuring Support Party or any officer, employee, agent or representative
thereof, of any sort, oral or written, except the warranties and representations
expressly set forth in this Agreement, and based on such information as such
Restructuring Support Party has deemed appropriate, made its own analysis and
decision to enter into this Agreement and the transactions contemplated hereby,
and (D) acknowledges that it has entered into this Agreement voluntarily and of
its own choice and not under coercion or duress;

(vi) such Restructuring Support Party is not aware of the occurrence of any
Event that, due to any fiduciary or similar duty to any other Person, would
prevent it from taking any action required of it under this Agreement; and

(vii) such Restructuring Support Party is not currently engaged in any
discussions, negotiations or other arrangements with respect to any Alternative
Transaction.

 

24



--------------------------------------------------------------------------------

Execution Version

 

(b) Each Consenting Lender severally (and not jointly) represents and warrants
to each other Restructuring Support Party that, as of the date hereof (or, in
the case of a Consenting Lender that becomes a party hereto after the
Restructuring Support Effective Date, as of the date such Consenting Lender
becomes a party hereto):

(i) with respect to the principal amount or number of Claims and Interests, as
applicable, set forth below its name on the signature page hereof (or, in the
case of a Consenting Lender that becomes a party hereto after the Restructuring
Support Effective Date, below its name on the signature page of the Joinder
Agreement executed and delivered by such Consenting Lender), such Consenting
Lender (A) is the sole beneficial owner of such Claims and Interests and/or
(B) has full power and authority (x) to vote on and consent to matters
concerning such Claims and Interests and to exchange, assign and Transfer such
Claims and Interests, and (y) to bind the beneficial owners of such Claims and
Interests to any such vote, consent, exchange, assignment or Transfer;

(ii) such Consenting Lender has made no prior assignment, sale, participation,
grant, conveyance or other Transfer of, and has not entered into any agreement
to assign, sell, participate, grant, convey or otherwise Transfer, in whole or
in part, any portion of its rights, title, or interest in any Claims and
Interests that is inconsistent with the representations and warranties of such
Consenting Lender herein or would render such Consenting Lender otherwise unable
to comply with this Agreement and perform its obligations hereunder;

(iii) the Claims and Interests owned by such Consenting Lender are free and
clear of any option, proxy, voting restriction, right of first refusal or other
limitation on disposition of any kind that would reasonably be expected to
adversely affect in any way the performance by such Consenting Lender of its
obligations contained in this Agreement at the time such obligations are
required to be performed; and

(iv) such Consenting Lender is an “accredited investor” (as defined by Rule 501
of the Securities Act of 1933).

It is understood and agreed that the representations and warranties made by a
Consenting Lender that is an investment manager, advisor or subadvisor of a
beneficial owner of Claims and Interests are made with respect to, and on behalf
of, such beneficial owner and not such investment manager, advisor or
subadvisor, and, if applicable, are made severally (and not jointly) with
respect to the investment funds, accounts and other investment vehicles managed
by such investment manager, advisor or subadvisor.

(c) The Debtors represent and warrant, on a joint and several basis, to the
Consenting Lenders that, as of the Restructuring Support Effective Date:

(i) the aggregate outstanding indebtedness (i) under the Prepetition Priming
Credit Facility is not less than $47,000,000.00 in aggregate outstanding
principal amount and (ii) under the Prepetition Syndicated Credit Facility is
not less than $316,612,692.97 in aggregate outstanding principal amount, and
such amounts (together with accrued interest, default interest, premiums,
makewhole amounts, fees and other obligations thereon) are outstanding and owing
by the Debtors without defense, offset, or counterclaim.

 

 

25



--------------------------------------------------------------------------------

Execution Version

 

8. Amendments and Waivers.

(a) This Agreement, including any exhibits, schedules, annexes or attachments
hereto, may be amended, amended and restated, supplemented, modified or waived
if, and only if, such amendment, amendment and restatement, supplement,
modification or waiver is in writing and signed, (i) in the case of an
amendment, amendment and restatement, supplement or modification, by the
Requisite Parties, or (ii) in the case of a waiver, by the Party against whom
the waiver is to be effective; provided, however, that (A) any amendment,
amendment and restatement, supplement or modification of or to this Section 8(a)
shall require the written consent of the Debtors and each of the Consenting
Lenders, (B) any amendment, amendment and restatement, supplement or
modification of or to the definitions of “Requisite Consenting Lenders” and
“Requisite Parties”, shall require the consent of each of the Consenting Lenders
and the Debtors, and (C) any amendment, amendment and restatement, supplement or
modification that treats or affects any Consenting Lender in a manner that is
materially and disproportionately adverse, on an economic or non-economic basis,
to the manner in which any of the other Consenting Lenders are treated (after
taking into account each of the Consenting Lender’s respective holdings, Claims
and Interests) shall require the written consent of such Consenting Lender.

(b) In determining whether any consent or approval has been given or obtained by
the Requisite Consenting Lenders, any then-existing Consenting Lender that is in
material breach of its covenants, obligations or representations under this
Agreement (and the respective Prepetition Secured Loans held by such Consenting
Lender) shall be excluded from such determination and the Prepetition Secured
Loans held by such Consenting Lender shall be treated as if they were not
outstanding.

9. Consenting Lender Election.

(a) Within five (5) calendar days following the Bid Deadline, the Requisite
Consenting Lenders shall deliver a notice (the “Election Notice”) to the Debtors
stating that they wish to consummate either a Reorganization Transaction or a
Sale Transaction and, if applicable, in connection with a Reorganization
Transaction, a Partial Sale (such election, the “Elected Transaction”).

10. Transaction Expenses.

(b) Whether or not the transactions contemplated by this Agreement are
consummated and, in each case, if applicable, subject to the terms of the
applicable engagement letter or fee reimbursement letter, the Debtors hereby
agree, on a joint and several basis, to pay in cash the Transaction Expenses as
follows: (i) all accrued and unpaid Transaction Expenses incurred up to (and
including) the Restructuring Support Effective Date shall be paid in full in
cash on the Restructuring Support Effective Date, (ii) prior to the Petition
Date and after the Restructuring Support Effective Date, all accrued and unpaid
Transaction Expenses shall be paid in full in cash by the Debtors on a regular
and continuing basis promptly (but in any event within five (5) Business Days)
and no later than the Business Day prior to the Petition Date against receipt of
reasonably detailed invoices, (iii) after the Petition Date, to the extent
permitted by order of the Bankruptcy Court, all accrued and unpaid Transaction
Expenses shall be paid in full

 

 

26



--------------------------------------------------------------------------------

Execution Version

 

in cash by the Debtors on a regular and continuing basis promptly (but in any
event within five (5) Business Days) against receipt of reasonably detailed
invoices, (iv) upon termination of this Agreement, all accrued and unpaid
Transaction Expenses incurred up to (and including) the date of such termination
shall be paid in full in cash promptly (but in any event within five
(5) Business Days), against receipt of reasonably detailed invoices, and (v) on
the Effective Date, all accrued and unpaid Transaction Expenses incurred up to
(and including) the Effective Date shall be paid in full in cash on the
Effective Date against receipt of reasonably detailed invoices, in each case
without any requirement for Bankruptcy Court review or further Bankruptcy Court
order; provided, however, that nothing herein shall affect or limit any
obligations of the Debtors to pay Transaction Expenses pursuant to the DIP
Orders.

(c) The terms set forth in this Section 10 shall survive termination of this
Agreement and shall remain in full force and effect regardless of whether the
transactions contemplated by this Agreement are consummated. The Debtors hereby
acknowledge and agree that the Consenting Lenders have expended, and will
continue to expend, considerable time, effort and expense in connection with
this Agreement and the negotiation of the Restructuring, and that this Agreement
provides substantial value to, is beneficial to, and is necessary to preserve,
the Debtors, and that the Consenting Lenders have made a substantial
contribution to the Debtors and the Restructuring. If and to the extent not
previously reimbursed or paid in connection with the foregoing, subject to the
approval of the Bankruptcy Court, the Debtors shall reimburse or pay (as the
case may be) all Transaction Expenses pursuant to section 1129(a)(4) of the
Bankruptcy Code or otherwise. The Debtors hereby acknowledge and agree that the
Transaction Expenses are of the type that should be entitled to treatment as,
and the Debtors shall seek treatment of such Transaction Expenses as,
administrative expense claims pursuant to sections 503(b) and 507(a)(2) of the
Bankruptcy Code.

11. Effectiveness.

This Agreement shall become effective and binding upon the Restructuring Support
Parties on the date when counterpart signature pages to this Agreement have been
executed and delivered by the Debtors and Initial Consenting Lenders holding
(x) at least 2/3 in aggregate outstanding principal amount of the Prepetition
Priming Facility Loans and (y) at least a majority in aggregate outstanding
principal amount of the Prepetition Syndicated Facility Loans (such date, the
“Restructuring Support Effective Date”). With respect to any Person that becomes
a party to this Agreement by executing and delivering a Joinder Agreement after
the Restructuring Support Effective Date, this Agreement shall become effective
as to such Person at the time such Joinder Agreement is executed and delivered
as hereinabove provided.

12. Conflicts.

The Restructuring Term Sheet is supplemented by the terms and conditions of this
Agreement. However, to the extent this Agreement is silent as to a particular
matter set forth in the Restructuring Term Sheet, such matter shall be governed
by the terms and conditions set forth in the Restructuring Term Sheet. In the
event the terms and conditions as set forth in the Restructuring Term Sheet and
this Agreement are inconsistent, the terms and conditions of the Restructuring
Term Sheet shall control. Notwithstanding the foregoing, nothing contained in
this Section 12 shall affect, in any way, the requirements set forth herein for
the amendment of this Agreement.

 

27



--------------------------------------------------------------------------------

Execution Version

 

13. GOVERNING LAW; JURISDICTION; WAIVER OF JURY TRIAL.

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY CONFLICTS OF LAW
PROVISIONS WHICH WOULD REQUIRE THE APPLICATION OF THE LAW OF ANY OTHER
JURISDICTION (EXCEPT TO THE EXTENT IT MAY BE PREEMPTED BY THE BANKRUPTCY CODE).
BY ITS EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF THE RESTRUCTURING
SUPPORT PARTIES HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ANY LEGAL
ACTION, SUIT, DISPUTE OR PROCEEDING ARISING UNDER, OUT OF OR IN CONNECTION WITH
THIS AGREEMENT SHALL BE BROUGHT EXCLUSIVELY IN THE FEDERAL OR STATE COURTS
LOCATED IN THE STATE OF NEW YORK, COUNTY OF NEW YORK, AND THE RESTRUCTURING
SUPPORT PARTIES IRREVOCABLY CONSENT TO THE JURISDICTION OF SUCH COURTS AND WAIVE
ANY OBJECTIONS AS TO VENUE OR INCONVENIENT FORUM. NOTWITHSTANDING THE FOREGOING
CONSENT TO JURISDICTION, FOLLOWING THE COMMENCEMENT OF THE CHAPTER 11 CASES AND
SO LONG AS THE BANKRUPTCY COURT HAS JURISDICTION OVER THE DEBTORS, EACH OF THE
RESTRUCTURING SUPPORT PARTIES AGREES THAT THE BANKRUPTCY COURT SHALL HAVE
EXCLUSIVE JURISDICTION WITH RESPECT TO ANY MATTER UNDER OR ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT, AND HEREBY SUBMITS TO THE JURISDICTION OF THE
BANKRUPTCY COURT. EACH RESTRUCTURING SUPPORT PARTY IRREVOCABLY WAIVES ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

14. Specific Performance/Remedies.

It is understood and agreed by the Restructuring Support Parties that money
damages would not be a sufficient remedy for any breach of this Agreement by any
Restructuring Support Party and each non-breaching Restructuring Support Party
shall be entitled to specific performance and injunctive or other equitable
relief (including reasonable attorneys’ fees, costs and expenses) as a remedy of
any such breach, in addition to any other remedy to which such non-breaching
Restructuring Support Party may be entitled, at law or in equity, without the
necessity of proving the inadequacy of money damages as a remedy, including an
order of the Bankruptcy Court requiring any Restructuring Support Party to
comply promptly with any of its obligations hereunder. Each Restructuring
Support Party hereby waives any requirement for the securing or posting of any
bond in connection with such remedies.

15. Survival.

Notwithstanding the termination of this Agreement pursuant to Section 5 hereof,
the agreements and obligations of the Restructuring Support Parties in this
Section 15 and Sections 5(d), 5(e), 10, 13, 14, 16, 17, 18, 19, 20, 21, 22, 23,
24, and 25 hereof, the last paragraph of Section 2, the last paragraph of
Section 3(a), and any defined terms used in any of the forgoing Sections or
paragraphs (solely to the extent used therein), shall survive such termination
and shall continue in full force and effect in accordance with the terms hereof.

 

28



--------------------------------------------------------------------------------

Execution Version

 

16. Headings.

The headings of the sections, paragraphs and subsections of this Agreement are
inserted for convenience only and shall not affect the interpretation hereof or,
for any purpose, be deemed a part of this Agreement.

17. Successors and Assigns; Severability.

This Agreement is intended to bind and inure to the benefit of the Restructuring
Support Parties and their respective successors, permitted assigns, heirs,
executors, administrators and representatives; provided, however, that nothing
contained in this Section 17 shall be deemed to permit sales, assignments or
other Transfers of the Claims and Interests other than in accordance with
Sections 3(c) and 3(d) of this Agreement. If any provision of this Agreement, or
the application of any such provision to any Person or circumstance, shall be
held invalid or unenforceable in whole or in part, such invalidity or
unenforceability shall attach only to such provision or part thereof and the
remaining part of such provision and this Agreement shall continue in full force
and effect; provided, however, that nothing in this Section 17 shall be deemed
to amend, supplement or otherwise modify, or constitute a waiver of, any
Termination Event. Upon any such determination of invalidity, the Restructuring
Support Parties shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the Restructuring Support Parties as closely as
possible, in a reasonably acceptable manner, such that the transactions
contemplated hereby are consummated as originally contemplated to the greatest
extent possible.

18. No Third-Party Beneficiaries.

Unless expressly stated herein, this Agreement shall be solely for the benefit
of the Restructuring Support Parties and no other Person shall be a third-party
beneficiary hereof.

19. Prior Negotiations; Entire Agreement.

This Agreement, including the exhibits and schedules hereto, constitutes the
entire agreement of the Restructuring Support Parties, and supersedes all other
prior negotiations, with respect to the subject matter of this Agreement,
whether written or oral.

20. Counterparts.

This Agreement may be executed in several counterparts, each of which shall be
deemed to be an original, and all of which together shall be deemed to be one
and the same agreement. Any execution copies of this Agreement and executed
counterpart signature pages to this Agreement may be delivered by e-mail or
other electronic imaging means, which shall be deemed to be an original for the
purposes of this Section 20; provided, however, that signature pages executed by
the Consenting Lenders shall be delivered to (a) each of the other Consenting
Lenders in a redacted form that removes the Consenting Lenders’ holdings of
Claims and Interests, and (b) the Debtors and the Consenting Lenders’ Advisors
in an unredacted form.

 

29



--------------------------------------------------------------------------------

Execution Version

 

21. Notices.

All notices, requests, demands, document deliveries and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given, provided, made or received (a) when delivered personally, (b) when sent
by e-mail, (c) one (1) Business Day after deposit with an overnight courier
service, or (d) three (3) Business Days after being mailed by certified or
registered mail, return receipt requested, with postage prepaid to the
Restructuring Support Parties at the following addresses or e-mail addresses (or
at such other addresses or e-mail addresses for a Restructuring Support Party as
shall be specified by like notice):

If to the Debtors:

AAC Holdings, Inc.

200 Powell Place

Brentwood, Tennessee 37027

E-mail: amcwilliams@contactaac.com

Attention: Andrew McWilliams, Chief Executive Officer

with a copy to (which shall not constitute notice):

Greenberg Traurig, LLP

3333 Piedmont Road NE

Terminus 200, Suite 2500

Atlanta, GA 30305

E-mail:       kurzweild@gtlaw.com

    franklinae@gtlaw.com

Attention:   David Kurzweil

    Alison Franklin

If to the Consenting Lenders:

To each Consenting Lender at the addresses or e-mail addresses set forth in the
Consenting Lenders’ signature pages to this Agreement (or in the signature page
to a Joinder Agreement in the case of any Consenting Lender that becomes a party
hereto after the Restructuring Support Effective Date)

with copies to (which shall not constitute notice):

Stroock & Stroock & Lavan LLP

180 Maiden Lane

New York, NY 10038

E-mail:       sbhattacharyya@stroock.com

    dfliman@stroock.com

Attention:   Sayan Bhattacharyya

    Daniel A. Fliman

 

30



--------------------------------------------------------------------------------

Execution Version

 

22. Reservation of Rights; No Admission.

Except as expressly provided in this Agreement and in any amendment hereto,
nothing herein is intended to, or does, in any manner waive, limit, impair or
restrict the ability of each of the Restructuring Support Parties to (a) protect
and preserve its rights, remedies and interests, including its claims against
any of the other Restructuring Support Parties (or their respective Affiliates
or Subsidiaries) and any Encumbrances it may have on or in any assets or
properties of any of the Debtors, (b) consult with any of the other
Restructuring Support Parties, (c) fully participate in any bankruptcy case
filed by any Debtor, or (d) purchase, sell or enter into any transactions in
connection with Claims and Interests, in each case subject to the terms hereof.
Without limiting the foregoing sentence in any way, if the Restructuring is not
consummated, or if this Agreement is terminated for any reason, nothing herein
shall be construed as a waiver by any Restructuring Support Party of any or all
of such Restructuring Support Party’s rights, remedies, claims and defenses and
the Restructuring Support Parties expressly reserve any and all of their
respective rights, remedies, claims and defenses. No Consenting Lender shall
have, by reason of this Agreement, a fiduciary relationship in respect of any
other Restructuring Support Party, any holder of Claims and Interests, or any
other Person, and nothing in this Agreement, express or implied, is intended to
impose, or shall be construed as imposing, upon any Consenting Lender any
obligations in respect of this Agreement or the Restructuring except as
expressly set forth herein. This Agreement is part of a proposed settlement of
matters that could otherwise be the subject of litigation among the
Restructuring Support Parties. Pursuant to Rule 408 of the Federal Rules of
Evidence, any applicable state rules of evidence and any other applicable Law,
foreign or domestic, this Agreement and all negotiations relating hereto shall
not be admissible into evidence in any Proceeding other than a Proceeding to
enforce its terms. Neither this Agreement nor any of the other Restructuring
Documents shall be construed as or be deemed to be evidence of an admission or
concession on the part of any Restructuring Support Party of any claim, fault,
liability or damages whatsoever. Each of the Restructuring Support Parties
denies any and all wrongdoing or liability of any kind and does not concede any
infirmity in the claims or defenses which it has asserted or could assert.

23. Representation by Counsel.

Each Restructuring Support Party acknowledges that it has been represented by,
or has been provided a reasonable period of time to obtain access to and advice
by, counsel with respect to this Agreement and the Restructuring. Accordingly,
any rule of law or any legal decision that would provide any Restructuring
Support Party with a defense to the enforcement of the terms of this Agreement
against such Restructuring Support Party based upon lack of legal counsel shall
have no application and is expressly waived.

24. Relationship Among Restructuring Support Parties.

Notwithstanding anything herein to the contrary, the duties and obligations of
the Consenting Lenders under this Agreement shall be several, and not joint and
several. It is understood and agreed that no Consenting Lender owes any duty of
trust or confidence of any kind or form to any other Restructuring Support
Party, and, except as expressly provided in this Agreement, there are no
commitments among or between them. In this regard, it is understood and agreed
that any Consenting Lender may trade in the Claims and Interests of any Debtor
without the consent of any other Restructuring Support Party, subject to
applicable securities laws and the terms of this Agreement; provided, however,
that no Consenting Lender shall have any responsibility for any such trading to
any other entity by virtue of this Agreement. No prior history, pattern or
practice of sharing confidences among or between the Restructuring Support
Parties shall in any way affect or negate this understanding and agreement. No
Consenting Lender shall, as a result of its entering into and performing its
obligations under this Agreement, be deemed to be part of a “group” (as that
term is used in Section 13(d) of the Exchange Act) with any other Restructuring
Support Party. For the avoidance of doubt, no action taken by a Consenting
Lender pursuant to this Agreement shall be deemed to constitute or to create a
presumption by any of the Restructuring Support Parties that the Consenting
Lenders are in any way acting in concert or as such a “group.”

 

31



--------------------------------------------------------------------------------

Execution Version

 

25. Disclosure; Publicity.

The Debtors shall submit drafts to Stroock, as counsel to the Initial Consenting
Lenders, of any press releases and public documents that constitute disclosure
of the existence or terms of this Agreement or any amendment to the terms of
this Agreement at least two (2) Business Days prior to making any such
disclosure, and shall afford them a reasonable opportunity under the
circumstances to comment on such documents and disclosures and shall incorporate
any such reasonable comments in good faith; provided, that if the Requisite
Consenting Lenders do not object to the form of such press release or public
document or do not otherwise respond to such request for approval (including
through counsel) within the two (2) Business Day period, the Requisite
Consenting Lenders shall be deemed to have consented to the form of such press
release or public document for purposes of this Section 25. Except as required
by Law, no Restructuring Support Party or its advisors shall (a) use the name of
any Consenting Lender in any public manner (including in any press release) with
respect to this Agreement, the Restructuring or any of the Restructuring
Documents or (b) disclose to any Person (including, for the avoidance of doubt,
any other Consenting Lender), other than advisors to the Debtors, the principal
amount or percentage of any Claims and Interests held by any Consenting Lender,
without such Consenting Lender’s prior written consent; provided, however, that
(i) if such disclosure is required by Law, the disclosing Restructuring Support
Party shall afford the relevant Consenting Lender a reasonable opportunity to
review and comment in advance of such disclosure and shall take all reasonable
measures to limit such disclosure and (ii) the foregoing shall not prohibit the
disclosure of the aggregate percentage or aggregate principal amount of Claims
and Interests held by the Consenting Lenders. Notwithstanding the provisions in
this Section 25, (x) any Restructuring Support Party may disclose the identities
of the Restructuring Support Parties in any action to enforce this Agreement or
in any action for damages as a result of any breaches hereof, and (y) any
Restructuring Support Party may disclose, to the extent expressly consented to
in writing by a Consenting Lender, such Consenting Lender’s identity and
individual holdings.

26. Consideration.

Each Restructuring Support Party hereby acknowledges that no consideration,
other than that specifically described herein, shall be due or paid to any
Restructuring Support Party for its agreement to vote to accept the Plan
(subsequent to proper disclosure and solicitation) or to otherwise support and
take actions to effectuate the Restructuring in accordance with the terms and
conditions of this Agreement, other than each of the Restructuring Support
Parties’ representations, warranties, and agreements with respect to their
commitments hereunder regarding the consummation of the Restructuring (including
the confirmation and consummation of the Plan).

 

32



--------------------------------------------------------------------------------

Execution Version

 

27. ACKNOWLEDGEMENTS.

THIS AGREEMENT, THE PLAN, THE OTHER RESTRUCTURING DOCUMENTS, THE RESTRUCTURING,
AND THE TRANSACTIONS CONTEMPLATED HEREIN AND THEREIN ARE THE PRODUCT OF
ARMS’-LENGTH NEGOTIATIONS BETWEEN THE RESTRUCTURING SUPPORT PARTIES AND THEIR
RESPECTIVE REPRESENTATIVES. EACH RESTRUCTURING SUPPORT PARTY HEREBY ACKNOWLEDGES
THAT THIS AGREEMENT IS NOT, AND SHALL NOT BE DEEMED TO BE, A SOLICITATION OF
VOTES FOR THE ACCEPTANCE OF THE PLAN OR REJECTION OF ANY OTHER CHAPTER 11 PLAN
FOR PURPOSES OF SECTIONS 1125 AND 1126 OF THE BANKRUPTCY CODE OR OTHERWISE. THE
PROPONENTS OF THE PLAN SHALL NOT SOLICIT ACCEPTANCES OF THE PLAN FROM ANY PERSON
UNTIL THE PERSON HAS BEEN PROVIDED WITH A COPY OF THE PLAN, DISCLOSURE
STATEMENT, AND RELATED DOCUMENTS. NOTHING IN THIS AGREEMENT SHALL REQUIRE ANY
RESTRUCTURING SUPPORT PARTY TO TAKE ANY ACTION PROHIBITED BY THE BANKRUPTCY
CODE, ANY OTHER APPLICABLE LAW OR REGULATION, OR AN ORDER OR DIRECTION OF ANY
COURT OR ANY OTHER GOVERNMENTAL ENTITY.

[Signature pages follow]

 

33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Restructuring Support Parties hereto have caused this
Agreement to be executed and delivered by their respective duly authorized
officers, solely in their respective capacity as officers of the undersigned and
not in any other capacity, as of the date first set forth above.

 

AAC HOLDINGS, INC. By:  

/s/ Andrew McWilliams

Name: Andrew McWilliams Title: Chief Executive Officer AAC HEALTHCARE NETWORK,
INC. ADCARE CRIMINAL JUSTICE SERVICES, INC. ADCARE HOSPITAL OF WORCESTER, INC.
ADCARE, INC. ADCARE RHODE ISLAND, INC. AMERICAN ADDICTION CENTERS, INC.
DIVERSIFIED HEALTHCARE STRATEGIES, INC. FORTERUS HEALTH CARE SERVICES, INC.
GREEN HILL REALTY CORPORATION LINCOLN CATHARINE REALTY CORPORATION SAN DIEGO
ADDICTION TREATMENT CENTER, INC. TOWER HILL REALTY, INC. By:  

/s/ Andrew McWilliams

Name: Andrew McWilliams Title: Sole Director ADDICTION LABS OF AMERICA, LLC B&B
HOLDINGS INTL LLC BEHAVIORAL HEALTHCARE REALTY, LLC BHR ALISO VIEJO REAL ESTATE,
LLC BHR GREENHOUSE REAL ESTATE, LLC BHR OXFORD REAL ESTATE, LLC BHR RINGWOOD
REAL ESTATE, LLC CONCORDE REAL ESTATE, LLC CONCORDE TREATMENT CENTER, LLC
GREENHOUSE TREATMENT CENTER, LLC LAGUNA TREATMENT HOSPITAL, LLC NEW JERSEY
ADDICTION TREATMENT CENTER, LLC OXFORD OUTPATIENT CENTER, LLC OXFORD TREATMENT
CENTER, LLC RECOVERY FIRST OF FLORIDA, LLC RI - CLINICAL SERVICES, LLC RIVER
OAKS TREATMENT CENTER, LLC SAGENEX DIAGNOSTICS LABORATORY, LLC SINGER ISLAND
RECOVERY CENTER, LLC SOBER MEDIA GROUP, LLC

[Restructuring Support Agreement Signature Page]



--------------------------------------------------------------------------------

SOLUTIONS TREATMENT CENTER, LLC By:  

/s/ Andrew McWilliams

Name: Andrew McWilliams Title: Sole Manager AAC DALLAS OUTPATIENT CENTER, LLC
AAC LAS VEGAS OUTPATIENT CENTER, LLC ABTTC, LLC CLINICAL REVENUE MANAGEMENT
SERVICES, LLC FITRX, LLC        By: American Addiction Centers, Inc,   Its: Sole
Member     By:  

/s/ Andrew McWilliams

    Name: Andrew McWilliams          Title: Sole Director REFERRAL SOLUTIONS
GROUP, LLC TAJ MEDIA, LLC   By: Sober Media Group, LLC   Its: Sole Member    
By:  

/s/ Andrew McWilliams

    Name: Andrew McWilliams     Title: Sole Manager RECOVERY BRANDS, LLC   By:
Referral Solutions Group, LLC   Its: Sole Member     By: Sober Media Group, LLC
    Its: Sole Member       By:  

/s/ Andrew McWilliams

      Name: Andrew McWilliams       Title: Sole Manager THE ACADEMY REAL ESTATE,
LLC   By: Behavioral Healthcare Realty, LLC   Its: Sole Member     By:  

/s/ Andrew McWilliams

    Name: Andrew McWilliams     Title: Sole Manager

[Restructuring Support Agreement Signature Page]



--------------------------------------------------------------------------------

GRAND PRAIRIE PROFESSIONAL GROUP, P.A. LAS VEGAS PROFESSIONAL GROUP - CALARCO,
P.C. OXFORD PROFESSIONAL GROUP, P.C. PALM BEACH PROFESSIONAL GROUP, PROFESSIONAL
CORPORATION PONTCHARTRAIN MEDICAL GROUP, A PROFESSIONAL CORPORATION SAN DIEGO
PROFE SS ION AL GROUP, P.C. By:  

/s/ Mark A. Calarco, D.O.

Name: Mark A. Calarco, D.O. Title: Director

[Restructuring Support Agreement Signature Page]



--------------------------------------------------------------------------------

[Consenting Lenders’ Signature Pages Redacted]



--------------------------------------------------------------------------------

EXHIBIT A

RESTRUCTURING TERM SHEET



--------------------------------------------------------------------------------

Execution Version

 

 

AAC HOLDINGS, INC., et al.

Restructuring Term Sheet

 

 

THIS RESTRUCTURING TERM SHEET (THIS “TERM SHEET”), IS ATTACHED AS EXHIBIT A TO
THE RESTRUCTURING SUPPORT AGREEMENT (THE “RSA”) DATED JUNE 19, 2020, BY AND
AMONG CERTAIN LENDERS UNDER THE PREPETITION PRIMING CREDIT AGREEMENT AND THE
PREPETITION SYNDICATED CREDIT AGREEMENT (EACH AS DEFINED BELOW), AAC HOLDINGS,
INC. (“AAC”) AND EACH OF ITS SUBSIDIARIES PARTY THERETO (COLLECTIVELY, THE
“COMPANY”). CAPITALIZED TERMS USED HEREIN AND NOT OTHERWISE DEFINED HAVE THE
MEANING ASCRIBED TO SUCH TERM IN THE RSA.

THIS TERM SHEET IS NOT AN OFFER WITH RESPECT TO ANY SECURITIES OR A SOLICITATION
OF ACCEPTANCES OF ANY CHAPTER 11 PLAN WITHIN THE MEANING OF SECTION 1125 OF THE
BANKRUPTCY CODE OR ANY OTHER PLAN OF REORGANIZATION OR SIMILAR PROCESS UNDER ANY
OTHER APPLICABLE LAW. ANY SUCH OFFER OR SOLICITATION WILL COMPLY WITH ALL
APPLICABLE SECURITIES LAWS, PROVISIONS OF THE BANKRUPTCY CODE AND/OR OTHER
APPLICABLE LAWS.

NOTHING CONTAINED IN THIS TERM SHEET SHALL BE AN ADMISSION OF FACT OR LIABILITY
OR BE DEEMED BINDING ON ANY OF THE PARTIES HERETO. THIS TERM SHEET IS FOR
SETTLEMENT DISCUSSION PURPOSES ONLY, IS SUBJECT TO RULE 408 OF THE FEDERAL RULES
OF EVIDENCE, AND CANNOT BE DISCLOSED TO ANY OTHER PERSON OR ENTITY WITHOUT THE
CONSENT OF THE CONSENTING LENDERS.

THIS TERM SHEET IS SUBJECT TO ONGOING REVIEW AND DILIGENCE BY THE DEBTORS, THE
CONSENTING LENDERS AND THEIR RESPECTIVE ADVISORS. THE REGULATORY, TAX,
ACCOUNTING AND OTHER LEGAL AND FINANCIAL MATTERS AND EFFECTS RELATED TO THE
RESTRUCTURING HAVE NOT BEEN FULLY EVALUATED, AND THE RESULTS OF ANY SUCH
EVALUATION MAY AFFECT THE TERMS AND STRUCTURE OF THE RESTRUCTURING. THIS TERM
SHEET IS NOT BINDING, IS SUBJECT TO MATERIAL CHANGE, AND IS BEING DISTRIBUTED
FOR DISCUSSION PURPOSES ONLY. THIS TERM SHEET DOES NOT ADDRESS ALL TERMS THAT
WOULD BE REQUIRED IN CONNECTION WITH THE RESTRUCTURING, AND NO PARTY SHALL BE
BOUND WITH RESPECT TO ANY TRANSACTION CONTEMPLATED HEREUNDER UNTIL THE EXECUTION
AND DELIVERY OF DEFINITIVE DOCUMENTATION ACCEPTABLE IN FORM AND SUBSTANCE TO THE
DEBTORS AND THE REQUISITE CONSENTING LENDERS AFTER OBTAINING ALL NECESSARY
INTERNAL APPROVALS.



--------------------------------------------------------------------------------

Overview Introduction   

This term sheet describes the principal terms of a comprehensive restructuring
(the “Restructuring”) of the Company through a chapter 11 process.

 

Subject to the terms of the RSA, the transactions in this Term Sheet may be
effectuated pursuant to the Plan (as defined below) through (a) a stand-alone
reorganization (a “Reorganization Transaction”) or (b) a sale of substantially
all of the Company’s assets (a “Sale Transaction”).

Implementation    The Restructuring shall be implemented in accordance with the
RSA through the commencement of voluntary chapter 11 cases (the “Chapter 11
Cases”) by AAC and each of its direct and indirect subsidiaries that will be
debtors in the Chapter 11 Cases (collectively, the “Debtors”), in the United
States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”)
and the consummation of a joint chapter 11 plan (the “Plan”) for the Debtors
confirmed by the Bankruptcy Court consistent in all material respects with the
RSA and this Term Sheet, and otherwise acceptable to the Debtors and the
Requisite Consenting Lenders (as defined in the RSA).

Restructuring

Support Agreement

   Prior to the commencement of the Chapter 11 Cases, the Debtors shall enter
into the RSA with lenders holding at least (x) 2/3 in aggregate outstanding
principal amount of the loans under the Prepetition Priming Credit Agreement and
(y) a majority in aggregate outstanding principal amount of the Prepetition
Syndicated Credit Agreement (each as defined below). The lenders under the
Prepetition Priming Credit Agreement and/or the Prepetition Syndicated Credit
Agreement that are signatories to the RSA are referred to herein as the
“Consenting Lenders”.

Existing Credit

Facilities

  

The indebtedness of the Debtors to be repaid or restructured pursuant to the
Plan includes, among other things:

 

1.  Approximately $47.0 million aggregate outstanding principal amount of senior
secured first lien term loans, plus accrued and unpaid interest, fees, costs and
other amounts that may be due and payable under that certain Credit Agreement,
dated as of March 8, 2019, among AAC, as borrower, the guarantors party thereto,
the lenders party thereto and Ankura Trust Company, LLC (as successor by
assignment to Credit Suisse AG), as administrative agent and collateral agent
(as amended, supplemented or otherwise modified from time to time, the
“Prepetition Priming Credit Agreement”); and

 

2



--------------------------------------------------------------------------------

  

2.  Approximately $316.6 million aggregate outstanding principal amount of
senior secured second lien term loans and revolving loans, plus accrued and
unpaid interest, fees, costs and other amounts that may be due and payable under
that certain Credit Agreement, dated as of June 30, 2017 among AAC, as borrower,
the guarantors party thereto, the lenders party thereto and Ankura Trust
Company, LLC (as successor by assignment to Credit Suisse AG), as administrative
agent and collateral agent (as amended, supplemented or otherwise modified from
time to time, the “Prepetition Syndicated Credit Agreement”, and together with
the Prepetition Priming Credit Agreement, the “Prepetition Credit Agreements”).

DIP Facility    In connection with the Restructuring, the Debtors shall obtain a
$62.5 million senior secured multiple-draw debtor-in-possession term loan
facility (the “DIP Facility”) to be provided by certain Consenting Lenders and
backstopped by the initial lenders under the DIP Facility (the “Initial DIP
Lenders”). The material terms of the DIP Facility are set forth on Exhibit C to
the RSA, subject to definitive documentation and entry of interim and final
orders of the Bankruptcy Court, each in form and substance acceptable to the
Initial DIP Lenders and the Requisite Consenting Lenders.

Post-petition

Marketing Process

  

Following the commencement of the Chapter 11 Cases, the Debtors shall continue
to undertake a sale process and solicit bids in accordance with the order
approving the bidding procedures for (x) a potential Sale Transaction, which may
be in the form of sponsorship of the Plan (a “Plan Sponsorship Proposal”)
providing for the distribution of equity or debt consideration (“Non-Cash
Consideration”) to prepetition creditors in addition to cash, and/or (y) a
potential sale of a portion of the Debtors’ assets other than a Sale Transaction
(a “Partial Sale”), in each case to be consummated pursuant to the Plan on the
Effective Date.

 

The Debtors shall undertake their sale process in good faith consultation with
the Consenting Lenders. The Consenting Lenders and their advisors shall have the
right to review all information, diligence, and materials provided by the
Debtors’ investment banker to any bidder or prospective bidder with respect to
any potential Sale Transaction or Partial Sale; provided that, to the extent
necessary, confidentiality agreements and/or business associates agreement (for
purposes of HIPAA protections) are in place. The Debtors shall consult the
advisors for the Consenting Lenders in good faith regarding the sale process,
including any diligence and other information requested by the Requisite
Consenting Lenders and their advisors with respect thereto, and the Debtors
shall provide to the advisors for the Consenting

 

3



--------------------------------------------------------------------------------

  

Lenders comprehensive weekly reports concerning the sale process, including
parties contacted, buyer feedback, copies of all letters of intent, drafts of
definitive agreements and updates on proposals; provided that to the extent any
Consenting Lender has credit bid as part of the sale process, such Consenting
Lender shall not be part of the consultation process with the Debtors.

 

The Debtors shall only consummate a Sale Transaction (including any Plan
Sponsorship Proposal) on the Effective Date if, in accordance with the bidding
procedures, the Debtors receive a successful bid with respect to a Sale
Transaction that would satisfy in full, in cash, (x) all allowed administrative
claims, other priority claims, Other Secured Claims, DIP Facility Claims,
Priming Facility Claims, and (y) all Syndicated Facility Claims (or such lesser
amount of Syndicated Facility Claims, including any Non-Cash Consideration, as
is acceptable to the Requisite Consenting Lenders in their sole and absolute
discretion).

 

The Debtors shall consummate a Partial Sale only with the consent of the
Requisite Consenting Lenders and only to the extent that such transaction is
otherwise consistent with a Reorganization Transaction. Proceeds of a Partial
Sale (“Partial Sale Proceeds”) shall be applied first to repay obligations under
the DIP Facility in accordance with the terms thereof and, to the extent that
all obligations under the DIP Facility have been repaid in full in cash, any
Partial Sale Proceeds remaining thereafter shall be applied in accordance with
the terms of the Plan for a Reorganization Transaction.

 

Holders of DIP Facility Claims, Priming Facility Claims and Syndicated Credit
Facility Claims shall have the right to credit bid in connection with any Sale
Transaction or Partial Sale.

Exit Facilities   

If a Reorganization Transaction is consummated, on the Effective Date, the
Reorganized Debtors shall enter into exit facilities (the “Exit Facilities”)
consisting of either:

 

(1) (A) an exit term loan credit facility (the “Exit Term Loan Facility”) on the
terms set forth on Exhibit 1 in an aggregate principal amount equal to (x) the
DIP Facility Claims that are rolled over into the Exit Term Loan Facility, plus
(y) the Priming Facility Claims that will receive loans under the Exit Term Loan
Facility, in each case as provided below, and (B) such additional financing
consisting of revolving loans, term loans or other indebtedness as may be
necessary to enable the Reorganized Debtors to satisfy the Minimum Liquidity
Condition (as defined below) and having terms and an amount acceptable to the
Debtors, the “Required Lenders” under the DIP Facility and the Requisite
Consenting Lenders; or

 

4



--------------------------------------------------------------------------------

   (2) an exit credit facility from a third party financial institution
acceptable to the Debtors and the Requisite Consenting Lenders with terms
acceptable to the Requisite Consenting Lenders (an “Acceptable Exit Facility”)
and enabling the Reorganized Debtors to satisfy the Minimum Liquidity Condition.
Milestones   

The Debtors shall comply with the following milestones in addition to other
milestones that may be set forth in the DIP Facility or the RSA:

 

•  Entry of the Interim DIP Order, in form and substance acceptable to the
Requisite Consenting Lenders, on or before the date that is five (5) calendar
days following the Petition Date;

 

•  File a motion seeking Bankruptcy Court approval of the bidding procedures, in
form and substance reasonably acceptable to the Requisite Consenting Lenders, on
or before the date that is fifteen (15) calendar days following the Petition
Date;

 

•  Filing the Plan, the accompanying disclosure statement (the “Disclosure
Statement”) and a motion seeking approval of the Disclosure Statement and
related solicitation procedures, each in form and substance reasonably
acceptable to the Requisite Consenting Lenders, on or before the date that is
thirty-five (35) calendar days following the Petition Date;

 

•  Entry of the Final DIP Order, in form and substance acceptable to the
Requisite Consenting Lenders, on or before the date that is thirty-five
(35) calendar days following the Petition Date;

 

•  Entry of an order approving the bidding procedures, in form and substance
reasonably acceptable to the Requisite Consenting Lenders, on or before the date
that is forty (40) calendar days following the Petition Date;

 

•  Entry of an order approving the Disclosure Statement and related solicitation
procedures, in form and substance reasonably acceptable to the Requisite
Consenting Lenders, on or before the date that is sixty-five (65) calendar days
following the Petition Date;

 

•  Entry of an order confirming the Plan, in form and substance acceptable to
the Requisite Consenting Lenders, on or before the date that is one hundred ten
(110) calendar days following the Petition Date; and

 

5



--------------------------------------------------------------------------------

  

•  The occurrence of the Effective Date (as defined below) on or before the date
that is one hundred twenty-five (125) calendar days following the Petition Date.

Treatment of Claims and Interests

Administrative,

Priority Tax, and

Other Priority

Claims

   Each holder of an allowed administrative, priority tax, or other priority
claim shall be paid in full in cash on the effective date of the Plan (the
“Effective Date”), or in the ordinary course of business as and when due, or
otherwise receive treatment consistent with the provisions of section 1129(a) of
the Bankruptcy Code. DIP Facility Claims   

On the Effective Date, all obligations under the DIP Facility (“DIP Facility
Claims”) shall be paid in full as follows:

 

(A) if a Sale Transaction is consummated, DIP Facility Claims shall be paid in
full in cash from the proceeds of the Sale Transaction; and

 

(B) if a Reorganization Transaction is consummated, after applying any Partial
Sale Proceeds, either (1) the outstanding principal amount under the DIP
Facility as of the Effective Date (plus the Exit Fee under the DIP Facility)
shall be rolled-over into the Exit Term Loan Facility (and any unpaid fees,
interest or other amounts outstanding will be paid in cash) and the holders of
the DIP Facility Claims shall receive their pro rata share of New Warrants (as
defined below), together with the Priming Facility Claims, or (2) the DIP
Facility Claims shall be paid in full in cash with the proceeds of an Acceptable
Exit Facility.

Priming Facility

Claims

  

On the Effective Date, each holder of an allowed claim arising under the
Prepetition Priming Credit Agreement (“Priming Facility Claims”) will receive:

 

(A) if a Sale Transaction is consummated, such holder’s pro rata share of
Distributable Sale Proceeds, until the Priming Facility Claims have been paid in
full; and

 

(B) if a Reorganization Transaction is consummated, after applying any Partial
Sale Proceeds remaining after the DIP Facility Claims have been paid in full,
either (1) such holder’s pro rata share of (x) loans under the Exit Term Loan
Facility and (y) New Warrants, together with the DIP Facility Claims, or
(2) payment in full in cash with the proceeds of an Acceptable Exit Facility.
“Distributable Sale Proceeds” means the cash consideration to be

 

6



--------------------------------------------------------------------------------

   received by the Debtors in connection with the Sale Transaction, plus the
Debtors’ cash on the balance sheet as of the closing of the sale, less any
amounts required to be paid in cash (or reserved for) under the Plan, including
DIP Facility Claims, administrative claims, priority claims, and Other Secured
Claims (as defined below).

Syndicated Facility

Claims

  

On the Effective Date, each holder of an allowed claim arising under the
Prepetition Syndicated Credit Agreement (“Syndicated Facility Claims”) will
receive:

 

(A) if a Sale Transaction is consummated, such holder’s pro rata share of
(x) Distributable Sale Proceeds (after payment in full of any Priming Facility
Claims), until the Syndicated Facility Claims have been paid in full, and
(y) any Non-Cash Consideration provided for under a Plan Sponsorship Proposal;
or

 

(B) if a Restructuring Transaction is consummated, such holder’s pro rata share
of (i) Partial Sale Proceeds, if any, remaining after the DIP Facility Claims
and Priming Facility Claims have been paid in full and (ii) 100% of the
Reorganized AAC Equity Interests (as defined below), subject to dilution by the
New Warrants and the Management Incentive Plan.

General Unsecured

Claims

   If a Sale Transaction is consummated, holders of general unsecured claims
shall receive their pro rata share of remaining Distributable Sale Proceeds
after (and solely to the extent that) all Priming Facility Claims and all
Syndicated Facility Claims have been paid in full in cash (including
post-petition interest, fees and expenses). If a Reorganization Transaction is
consummated, holders of general unsecured claims shall receive no recovery or
distribution under the Plan.

Other Secured

Claims

   Each holder of a secured claim other than a Priming Facility Claim or a
Syndicated Facility Claim (an “Other Secured Claim”) shall receive, at the
option of the Debtors, with the consent of the Requisite Consenting Lenders
(i) payment in cash in an amount equal to such claim, payable on the later of
the Effective Date and the date that is ten (10) Business Days after the date on
which such Other Secured Claim becomes an allowed Other Secured Claim, in each
case, or as soon as reasonably practicable thereafter, (ii) such holder’s
allowed Other Secured Claim shall be reinstated, or (iii) such other treatment
so as to render such holder’s allowed Other Secured Claim unimpaired pursuant to
section 1124 of the Bankruptcy Code.

 

7



--------------------------------------------------------------------------------

Intercompany

Claims

   On the Effective Date, each claim held by a Debtor against another Debtor
shall either be: (1)(a) reinstated as of the Effective Date for tax purposes or
(b) cancelled, in which case no distribution shall be made on account of such
claim, in each case as determined by the Debtors with the consent of the
Requisite Consenting Lenders; or (2) treated consistent with a Sale Transaction
or a Partial Sale.

Section 510(b)

Claims

   Holders of any claim subject to subordination under section 510(b) of the
Bankruptcy Code shall receive no recovery or distribution under the Plan.

Intercompany

Interests

   On the Effective Date, all equity interests held by a Debtor in another
Debtor shall either be (a) reinstated as of the Effective Date or (b) cancelled,
in which case no distribution shall be made on account of such interest, in each
case as determined by the Debtors with the consent of the Requisite Consenting
Lenders.

Existing Equity

Interests in AAC

Holdings

   On the Effective Date, all existing equity interests in AAC Holdings, Inc.,
whether represented by stock, preferred share purchase rights, warrants,
options, or otherwise, will be cancelled, released, and extinguished and the
holders of such existing equity interests will receive no distribution under the
Plan on account thereof. Other Key Terms

Mutual Releases,

Third Party

Releases and

Exculpation

  

The Plan shall include usual and customary releases, including but not limited
to, (a) mutual releases by and among the Debtors and the Consenting Lenders and
each of their respective former and present officers, directors, agents,
investors, attorneys, advisors, employees, shareholders, predecessors,
successors, representatives, assigns, and affiliates (collectively, the
“Released Parties”) and (b) releases for the benefit of the Released Parties by
all holders of claims and interests, in each case to the fullest extent
permitted under applicable law, other than claims or liabilities arising out of
or relating to any act or omission of a Released Party that is determined in a
final order by a court of competent jurisdiction to constitute bad faith, fraud,
willful misconduct, knowing violation of law or gross negligence.

 

In addition, the Plan shall include usual and customary exculpation provisions,
which shall, among other things, exculpate the Debtors and all professionals and
each of their respective former and present officers, directors, agents,
investors, attorneys, advisors, employees, shareholders, predecessors,
successors, representatives, assigns, and affiliates with respect to any act or
omission in connection with, relating to, or arising out of the Restructuring,
including but not limited to the Chapter 11 Cases, to the fullest extent
permitted under applicable

 

8



--------------------------------------------------------------------------------

   law, other than claims or liabilities arising out of or relating to any act
or omission of a Released Party that is determined in a final order by a court
of competent jurisdiction to constitute bad faith, fraud, willful misconduct,
knowing violation of law or gross negligence.

Reorganized AAC

Equity Interests

   If a Reorganization Transaction is consummated, on the Effective Date,
Reorganized AAC Holdings, Inc. (“Reorganized AAC”) shall issue new common stock
or units (the “Reorganized AAC Equity Interests”) in accordance with the terms
of the Plan and the new organizational documents, without the need for any
further corporate or shareholder action. The Reorganized AAC Equity Interests
shall not be registered under the Securities Act, and shall not be listed for
public trading on any securities exchange. None of the Reorganized Debtors will
be a reporting company under the Exchange Act. The Reorganized AAC Equity
Interests and the New Warrants will be issued pursuant to section 1145 of the
Bankruptcy Code and be freely transferrable under applicable securities laws
without further registration, subject to certain restrictions on transfers by
affiliates and underwriters under applicable securities laws. Notwithstanding
the foregoing, the Reorganized AAC Equity Interests and the New Warrants shall
be subject to transfer restrictions that prohibit any transfer thereof that
Reorganized AAC determines will or could reasonably be expected to result in
(i) more than 1,500 “holders of record” (as such concept is understood for
purposes of Section 12(g) of the Exchange Act) of the Reorganized AAC Equity
Interests, or more than 400 holders of record who are not “accredited investors”
(as defined in Regulation D under the Securities Act) or (ii) Reorganized AAC’s
being required to register the Reorganized AAC Equity Interests under the
Exchange Act, assuming for purposes of (i) and (ii) that all outstanding New
Warrants are exercised at the time of such transfer, and any such purported or
attempted transfer of New Warrants or Reorganized AAC Equity Interests, as
applicable, shall not be recognized by Reorganized AAC or its stock transfer
agent or warrant agent, as applicable. New Warrants    On the Effective Date, to
the extent that the Reorganized Debtors enter into the Exit Term Loan Facility,
Reorganized AAC shall issue warrants (the “New Warrants”), on the terms set
forth on Exhibit 2, to the holders of DIP Facility Claims and Prepetition
Priming Facility Claims in accordance with the terms of the Plan, the Exit Term
Loan Facility documents and the new organizational documents, without the need
for any further corporate or shareholder action.

 

9



--------------------------------------------------------------------------------

New Board    If a Reorganization Transaction is consummated, the board of
directors of Reorganized AAC as of the Effective Date (the “New Board”) shall
consist of 7 directors, with 6 of the initial directors being selected by the ad
hoc group of lenders under the Prepetition Credit Agreements represented by
Stroock & Stroock & Lavan LLP (the “Ad Hoc Group”) and one director being the
CEO of the Reorganized Debtors. The members of the Ad Hoc Group shall select the
initial members of the New Board in proportion to their respective pro forma
ownership of the Reorganized AAC Equity Interest and the New Warrants.

Shareholders

Agreement

   If a Reorganization Transaction is consummated, the holders of Reorganized
AAC Equity Interests shall be subject to a shareholders agreement on terms
acceptable to the Requisite Consenting Lenders (the “Shareholders Agreement”).
Critical Vendors    The Debtors may seek to obtain Bankruptcy Court approval to
treat certain creditors as “critical vendors” and make payments to such
“critical vendors” on account of prepetition claims in an aggregate amount not
to exceed $1 million. The identities of each critical vendor and the amount(s)
paid to each critical vendor shall be approved by the Requisite Consenting
Lenders and consistent with the budget in connection with the DIP Facility. Any
such payments shall be made pursuant to orders reasonably acceptable to the
Requisite Consenting Lenders. KEIP    The Debtors may seek to obtain Bankruptcy
Court approval to implement a key employee incentive plan in an amount not to
exceed $2.561 million. The identities of such key employees and the amount(s)
paid to each such employee shall be approved by the Requisite Consenting Lenders
and consistent with the budget in connection with the DIP Facility. Any such
payments shall be made pursuant to orders reasonably acceptable to the Requisite
Consenting Lenders.

Management

Incentive Plan

   If a Reorganization Transaction is consummated, within a reasonable time
after the Effective Date, the New Board shall adopt a management incentive plan
(the “Management Incentive Plan”) that provides for the issuance of restricted
stock units, options, stock appreciation rights and/or other similar
appreciation awards of up to 10% of the Reorganized AAC Equity Interests (on a
fully diluted basis) to management, key employees and directors of the
Reorganized Debtors. The participants in the Management Incentive Plan, the
timing and allocations of the awards to participants, and the other terms and
conditions of such awards (including, but not limited to, vesting, exercise
prices, base values, hurdles, forfeiture, repurchase rights and transferability)
shall be determined by the New Board in its discretion.

 

10



--------------------------------------------------------------------------------

Executory Contracts, Unexpired Leases    All executory contracts (including,
without limitation, employment agreements) and unexpired leases shall be assumed
or rejected (as the case may be), either (1) as agreed between the Debtors and
the Requisite Consenting Lenders or (2) consistent with a Sale Transaction, as
applicable. Avoidance Actions    Any and all actual or potential claims and
causes of action to avoid a transfer of property or an obligation incurred by
the Debtors arising under chapter 5 of the Bankruptcy Code, including sections
544, 545, 547, 548, 549, 550, 551, and 553(b) of the Bankruptcy Code, shall be
retained by the Reorganized Debtors.

Transaction

Expenses

   The Debtors shall pay the reasonable fees, costs and expenses of (i) the
Consenting Lenders, including the fees, costs and expenses of the Consenting
Lender Advisors (as defined in the RSA), and (ii) the Prepetition Agents (as
defined in the RSA) and the administrative agent and collateral agent under the
DIP Facility, including the fees, costs and expenses of their professionals. Tax
Structure    To the extent practicable, the Restructuring and the consideration
received in the Restructuring shall be structured in a manner that (i) minimizes
any current taxes payable as a result of the consummation of the Restructuring
and (ii) optimizes the tax efficiency (including, but not limited to, by way of
the preservation or enhancement of favorable tax attributes) of the
Restructuring to the Debtors, the Reorganized Debtors and the holders of equity
or debt in the Reorganized Debtors going forward, in each case as determined by
the Requisite Consenting Lenders.

Conditions to

Effectiveness:

  

The effectiveness of the Plan will be subject to usual and customary conditions
that are satisfactory to the Requisite Consenting Lenders, including the
following:

 

(i) all definitive documents contain terms and conditions consistent in all
respects with the RSA and will otherwise be in form and substance reasonably
acceptable to the Requisite Consenting Lenders to the extent set forth in the
RSA or this Term Sheet, and any conditions precedent related thereto shall have
been satisfied or waived;

 

(ii) the Bankruptcy Court shall have entered the confirmation order for the Plan
in form and substance materially consistent in all respects with this Term Sheet
and otherwise acceptable to the Debtors and the Requisite Consenting Lenders,
and such confirmation order will not have been reversed, stayed, modified or
vacated on appeal and such order shall have become a final order;

 

11



--------------------------------------------------------------------------------

  

(iii) all of the schedules, documents and exhibits to the Plan shall be in form
and substance materially consistent in all respects with this Term Sheet and
otherwise reasonably acceptable in all respects to the Debtors and the Requisite
Consenting Creditors;

 

(iv) the RSA will not have been terminated, and will be in full force and
effect;

 

(v) the Debtors shall not be in default under the DIP Facility or the orders
approving the DIP Facility;

 

(vi) all Transaction Expenses will have been paid in full in cash;

 

(vii) in the event of a Reorganization Transaction, (a) the conditions to
closing of the Exit Facilities shall have been satisfied or waived and (b) the
Reorganized Debtors will have a minimum liquidity (consisting of unrestricted
cash and/or revolver availability) of no less than $13 million on a pro forma
basis as of the Effective Date, after taking into account any reserves required
under the Plan (the “Minimum Liquidity Condition”); and

 

(viii) all governmental and third party approvals and consents necessary in
connection with the Restructuring shall have been obtained, not be subject to
unfulfilled conditions and be in full force and effect, and all applicable
waiting periods shall have expired without any action being taken or threatened
by any competent authority that would restrain, prevent or otherwise impose
materially adverse conditions on such transactions.

 

The conditions precedent set forth herein may not be waived without the express
prior written consent of the Debtors and the Requisite Consenting Lenders.

 

12



--------------------------------------------------------------------------------

Execution Version

Exhibit 1

Exit Term Loan Facility Term Sheet



--------------------------------------------------------------------------------

Execution Version

EXHIBIT 1

TO RESTRUCTURING TERM SHEET

AAC HOLDINGS, INC.

EXIT TERM LOAN FACILITY

SUMMARY OF TERMS AND CONDITIONS

Capitalized terms used but not otherwise defined in this Summary of Terms and
Conditions (this “Exit Term Loan Facility Term Sheet”) shall have the meanings
assigned thereto in the Restructuring Support Agreement, dated June 19, 2020, by
and among certain lenders under the Prepetition Priming Credit Agreement (as
defined therein) and the Prepetition Syndicated Credit Agreement (as defined
therein), AAC Holdings, Inc. and each of its Subsidiaries party thereto
(collectively, the “Company”).

 

Borrower:    AAC Holdings, Inc., a Nevada corporation (the “Borrower”).
Guarantors:    Each Person that is a Guarantor (as defined in the DIP Facility)
or that otherwise guarantees the DIP Facility (including, for the avoidance of
doubt, each Person (other than the Borrower) that is a debtor and
debtor-in-possession in the Chapter 11 Cases) (collectively, the “Guarantors”
and, together with the Borrower, the “Loan Parties”), on a joint and several
basis. Agent:    A financial institution to be selected by the “Required
Lenders” under the DIP Facility (the “Required DIP Lenders”) and the Requisite
Consenting Lenders and reasonably acceptable to the Borrower, will act as
administrative agent and collateral agent for the Exit Term Loan Lenders with
respect to the Exit Term Loan Facility (as defined below) (in such capacities,
the “Exit Term Loan Agent”) and will perform the duties customarily associated
with such roles. Exit Term Loan Lenders:    The lenders under the Exit Term Loan
Facility (each an “Exit Term Loan Lender”; and, collectively, the “Exit Term
Loan Lenders”) shall initially be the DIP Lenders and the lenders under the
Prepetition Priming Credit Agreement (and/or one or more of their respective
affiliates and/or related funds or accounts). Type and Amount of the Exit Term
Loans:    A secured term loan facility (the “Exit Term Loan Facility”; and the
term loans thereunder, the “Exit Term Loans”) in an aggregate principal amount
equal to the aggregate outstanding principal amount of (x) the DIP Facility as
of the Effective Date, plus (y) the Termination Payment (as defined in the DIP
Commitment Letter) payable under the DIP Facility, and (z) the aggregate
outstanding principal amount of loans outstanding under the Prepetition Priming
Credit Agreement.    Once repaid or prepaid, no portion of the Exit Term Loans
may be reborrowed. Amortization:    None.



--------------------------------------------------------------------------------

Interest:    At all times prior to the occurrence of an Event of Default (as
defined below), interest on the Exit Term Loans shall accrue at a rate per annum
equal to 18%; provided, that (i) the portion of such interest accruing at a per
annum rate equal to 10% per annum (the “Cash Interest Rate”), shall be payable
in cash monthly, and (ii) the portion of such interest accruing at a per annum
rate equal to 8% shall be payable in kind monthly by increasing the principal
amount of Exit Term Loans outstanding on the applicable payment date.    Upon
the occurrence and during the continuance of an Event of Default, the Cash
Interest Rate on the Exit Term Loans shall accrue at an additional 2% per annum.
   All interest shall be computed on the basis of a three hundred sixty- (360-)
day year for the actual number of days elapsed. Agency Fee:    The Borrower
shall pay agency fees to the Exit Term Loan Agent in an amount to be agreed
between the Borrower and the Exit Term Loan Agent. Documentation:    The Exit
Term Loan Facility will be governed by, and documented pursuant to, and the Exit
Term Loan Obligations shall be secured and guaranteed pursuant to terms set
forth in, as applicable, a credit agreement (the “Exit Term Loan Credit
Agreement”) and such other definitive agreements, documents and instruments
(including, as applicable, the related notes, security agreements, collateral
agreements, pledge agreements, control agreements, guarantees and mortgages) as
are, in each case, usual and customary for financings of this type, necessary or
desirable to effectuate the financing contemplated hereby and/or otherwise
required by (a) the Required DIP Lenders and the Requisite Consenting Lenders,
prior to the Closing Date, and (b) following the Closing Date, the Required Exit
Term Loan Lenders (as defined below) or the Exit Term Loan Agent (as applicable,
the “Required Parties”) (such agreements, documents and instruments, together
with the Exit Term Loan Credit Agreement, collectively, the “Exit Term Loan
Documents”); provided, that, each Exit Term Loan Document shall be (x) in form
and substance satisfactory to the Required Parties and (y) subject to the
foregoing, based on the corresponding definitive documentation governing the
credit facility provided pursuant to the Prepetition Priming Credit Agreement,
subject to such modifications (in each case, satisfactory to the Required
Parties) as are (i) required to give effect to, and reflect, the terms and
provisions set forth in, this Exit Term Loan Facility Term Sheet and/or
(ii) necessary or desirable, or otherwise required by the Required Parties, to
effectuate the financing contemplated hereby and/or to reflect the pro forma
capital structure of the Loan Parties, the size of the Exit Term Loan Facility,
the business plan and operations of the group (the foregoing standards, the
“Documentation Principles”). Closing Date:    The Effective Date, subject to
satisfaction or waiver by the Required Parties of the conditions precedent set
forth in the Exit Credit Agreement (the “Closing Date”). Maturity:    Five
(5) years after the “Closing Date” as defined in the DIP Credit Agreement.

 

2



--------------------------------------------------------------------------------

Use of Proceeds:    The Exit Term Loans will be issued in exchange for DIP
Facility Claims and the Priming Facility Claims pursuant to the Plan. Mandatory
Prepayments:    The Exit Term Loan Credit Agreement will contain mandatory
prepayment provisions determined in accordance with the Documentation
Principles. Voluntary Prepayments:    The Exit Term Loan Credit Agreement will
contain optional prepayment provisions determined in accordance with the
Documentation Principles. Security:    All obligations of the Borrower and the
Guarantors to the Exit Term Loan Agent and the Exit Term Loan Lenders under the
Exit Term Loan Facility, including, without limitation, all principal and
accrued interest, premiums, costs, fees, expenses and any other amounts due
under the Exit Term Loan Facility (collectively, the “Exit Term Loan
Obligations”), shall be secured by continuing, valid, binding, enforceable and
perfected first-priority (subject only to certain customary permitted liens and
liens securing an Additional Exit Financing Facility, if any, that is secured on
a senior basis to the Exit Term Loan Obligations as contemplated herein) liens
on, and security interests in (collectively, the “Liens”), all assets and
properties of, and 100% of the capital stock in, the Loan Parties (including,
without limitation all assets and properties constituting, or of the type that
would constitute, “Collateral” for purposes of, and as defined in, the
Prepetition Priming Credit Agreement), whether tangible, intangible, real,
personal, or mixed, whether owned by, or owing to, the Loan Parties on the
Closing Date, or acquired by or arising in favor of the Loan Parties after the
Closing Date (including under any trade names, styles, or derivations thereof)
and whether owned or consigned by or to, or leased from or to, or thereafter
acquired by, the Loan Parties, and regardless of where located, before or after
the Closing Date (collectively, the “Collateral”). Financial Reporting:    The
Exit Term Loan Credit Agreement shall contain financial reporting and other
information delivery requirements determined in accordance with the
Documentation Principles, including, without limitation, (i) annual, quarterly
and monthly financials and (ii) such additional financials, reports and other
information as may be required by the Required Parties. Conditions Precedent to
Closing and Credit Extensions:    The Exit Term Loan Credit Agreement will
contain conditions precedent determined in accordance with the Documentation
Principles, including, without limitation, the entry by the Borrower into an
additional financing facility in an aggregate principal amount not to exceed an
amount to be agreed by and on terms and conditions reasonably satisfactory to
the Required Parties (an “Additional Exit Financing Facility”) consisting of
revolving loans, term loans or other indebtedness as may be necessary to enable
the Borrower to satisfy the Minimum Liquidity Condition and having terms
acceptable to the Borrower and the Required Parties, which Additional Exit
Financing Facility, if secured, may be secured on a senior, pari passu or junior
basis to the Exit Term Loan Obligations subject to customary intercreditor terms
acceptable to the Required Parties; provided, that the Exit Term Loan Documents
and the agreements and obligations of the Exit Term Loan Lenders under the Exit
Term Loan Documents shall not become effective, and no Exit Term Loans shall be
made, unless the Plan has been confirmed by the Bankruptcy Court in the manner
and to the extent required by the RSA, pursuant to which a Reorganization
Transaction is consummated, and the conditions precedent to the effectiveness of
such Plan shall have been satisfied or waived in accordance therewith.

 

3



--------------------------------------------------------------------------------

Representations and Warranties:    The Exit Term Loan Documents shall contain
representations and warranties with respect to the Loan Parties and their
subsidiaries determined in accordance with the Documentation Principles.
Affirmative and Negative Covenants:    The Exit Term Loan Documents shall
contain affirmative and negative covenants determined in accordance with the
Documentation Principles; provided, that the Exit Term Loan Documents will
permit the incurrence of indebtedness and liens represented by any Additional
Exit Financing Facility, on a senior, pari passu or junior basis and subject to
customary intercreditor terms acceptable to the Required DIP Lenders and the
Requisite Consenting Lenders. Financial Covenant:    The Exit Term Loan
Documents shall contain financial covenants determined in accordance with the
Documentation Principles, including, without limitation, a senior secured
leverage ratio and such other terms acceptable to the Required DIP Lenders and
the Requisite Consenting Lenders. Events of Default and Remedies:    The Exit
Term Loan Credit Agreement shall contain defaults and events of default (each,
an “Event of Default”), and remedies in respect thereof determined in accordance
with the Documentation Principles. Required Exit Term Loan Lenders:    Exit Term
Loan Lenders holding a majority of the aggregate outstanding principal amount of
Exit Term Loans, under the Exit Term Loan Facility (the “Required Exit Term Loan
Lenders”). Miscellaneous:    The Exit Term Loan Credit Agreement will, among
other provisions deemed appropriate by the Required Parties (in their sole
discretion), also contain the following, each of which shall be in form and
substance satisfactory to the Required Parties:   

(a)   A provision providing an indemnification from the Borrower and each of the
Guarantors to the Exit Term Loan Agent and each of the Exit Term Loan Lenders
that is usual and customary for transactions of this type and as otherwise
determined in accordance with the Documentation Principles.

  

(b)   A provision providing for the reimbursement of fees, costs and expenses of
the Exit Term Loan Agent and each of the Exit Term Loan Lenders (including,
without limitation, the fees, costs and expenses of their respective counsel,
advisors and other professionals) determined in accordance with the
Documentation Principles.

  

(c)   Standard yield protection provisions determined in accordance with the
Documentation Principles (including, without limitation, provisions relating to
compliance with risk-based capital guidelines, increased costs and payments free
and clear of withholding taxes).

Governing Law:    New York.

Counsel to Initial Exit Term Loan Lenders:

   Stroock & Stroock & Lavan LLP.

 

4



--------------------------------------------------------------------------------

Execution Version

Exhibit 2

New Warrant Term Sheet



--------------------------------------------------------------------------------

Execution Version

EXHIBIT 2

TO RESTRUCTURING TERM SHEET

AAC HOLDINGS, INC.

NEW WARRANTS

SUMMARY OF TERMS AND CONDITIONS

This term sheet (this “New Warrant Term Sheet”) describes certain material terms
of the warrants to purchase shares of Reorganized AAC Equity Interests, to be
issued in the Reorganization Transaction contemplated by the Restructuring Term
Sheet this New Warrant Term Sheet is attached to (the “Restructuring Term
Sheet”). Capitalized terms used but not otherwise defined in this New Warrant
Term Sheet shall have the meanings assigned thereto in the Restructuring Term
Sheet and, if not defined therein, in the Restructuring Support Agreement, dated
June 19, 2020, by and among certain lenders under the Prepetition Priming Credit
Agreement (as defined therein) and the Prepetition Syndicated Credit Agreement
(as defined therein), AAC Holdings, Inc. and each of its Subsidiaries party
thereto (collectively, the “Company”). All references in this New Warrant Term
Sheet to a “share” or “shares” in this New Warrant Term Sheet shall mean shares
or units, as the case may be.

 

Issuer:    AAC Holdings, Inc., a Nevada corporation. Warrants:    On the
Effective Date, to the extent that the Reorganized Debtors enter into the Exit
Term Loan Facility, Reorganized AAC shall issue warrants (collectively, the “New
Warrants”), with an exercise price of $0.01 per share (the “Exercise Price”), to
purchase an aggregate number of shares equal to 35% of the Reorganized AAC
Equity Interests on a fully diluted basis (calculated as of the Effective Date
and including any shares issuable upon exercise of the New Warrants, and not
including, and subject to dilution on account of, equity issued under the
Management Incentive Plan and, for the avoidance of doubt, any other share
issuances following the Effective Date) (the “Effective Date Shares”) to holders
of DIP Facility Claims and Priming Facility Claims (collectively, the
“Holders”), in accordance with the terms of the Plan, the Exit Term Loan
Facility documents and the new organizational documents, without the need for
any further corporate or shareholder action. For the avoidance of doubt, the New
Warrants shall be issued pro rata to the holders of DIP Facility Claims and
Priming Facility Claims. The terms of the New Warrants shall be satisfactory to
the “Required Lenders” under the DIP Facility and the Requisite Consenting
Lenders (together, the “Required Parties”) and shall include the terms outlined
below. Expiration Date:    The New Warrants will expire on the date that is five
(5) years after the Effective Date (the “Expiration Date”). Exercisability:   
Each New Warrant may be exercised, at any time and from time to time, in whole
or in part, at the option of the Holder thereof. Any exercise of a New Warrant
shall be subject to customary exercise terms, including (i) the delivery of an
appropriate exercise form, (ii) payment in full of the applicable Exercise Price
and (iii) execution of the Shareholders Agreement.



--------------------------------------------------------------------------------

Reservation of Shares:    Reorganized AAC will at all times reserve and keep
available, free from preemptive rights and solely for the purpose of enabling it
to satisfy its obligation to issue shares upon the exercise of New Warrants, a
number of authorized and unissued shares of Reorganized AAC Equity Interests
equal to at least the maximum number of shares that would be issued if all New
Warrants outstanding at such time were fully exercised for cash. Redemption:   
The New Warrants will not be subject to redemption by Reorganized AAC or any
other person. For the avoidance of doubt, any New Warrants that have not been
exercised on or prior to the Expiration Date shall automatically expire and
terminate, with no further action by any party. Securities Registration:    All
of the New Warrants and shares of Reorganized AAC Equity Interests issuable
pursuant to the exercise of the New Warrants (the “Warrant Shares”) will be
issued pursuant to section 1145 of the Bankruptcy Code and be freely
transferrable under applicable securities laws without further registration,
subject to certain restrictions on transfers by affiliates and underwriters
under applicable securities laws. Transfers:    All New Warrants will be freely
transferrable under applicable securities laws without further registration,
subject to certain restrictions on transfers by affiliates and underwriters
under applicable securities laws. Notwithstanding the foregoing, the New
Warrants and Reorganized AAC Equity Interests shall be subject to transfer
restrictions that prohibit any transfer thereof that Reorganized AAC determines
will or could reasonably be expected to result in (i) more than 1,500 “holders
of record” (as such concept is understood for purposes of Section 12(g) of the
Exchange Act) of the Reorganized AAC Equity Interests, or more than 400 holders
of record who are not “accredited investors” (as defined in Regulation D under
the Securities Act) or (ii) Reorganized AAC’s being required to register the
Reorganized AAC Equity Interests under the Exchange Act, assuming for purposes
of (i) and (ii) that all outstanding New Warrants are exercised at the time of
such transfer, and any such purported or attempted transfer of New Warrants or
Reorganized AAC Equity Interests, as applicable, shall not be recognized by
Reorganized AAC or its stock transfer agent or warrant agent, as applicable.
Information Rights:    Holders of New Warrants shall be entitled to the same
information rights, if any, as the holders of Reorganized AAC Equity Interests.
Voting/Consent Rights:    The New Warrants shall have no voting or consent
rights other than as set forth in the section titled “Amendments” below.
Amendments:    The terms and conditions of the New Warrants may not be amended
except by Reorganized AAC with the affirmative vote or written consent of the
holders of a majority of the outstanding New Warrants; provided, however, that
the consent of each Holder affected thereby shall be required for any amendment
pursuant to which (i) the Exercise Price would be increased and/or the number of
Reorganized AAC Equity Interests issuable pursuant to the exercise of a New
Warrant would be decreased (in each case, other than pursuant to anti-dilution
protections) or (ii) the Warrant Expiration Date is changed to an earlier date.
Anti-Dilution:    The New Warrants will be subject to customary anti-dilution
protections.

 

2



--------------------------------------------------------------------------------

Administration:    The New Warrants will be administered by a warrant agent
(which may be Reorganized AAC) acceptable to the Required Parties. Notice:   
Reorganized AAC shall provide each Holder with copies of all notices and other
materials provided to (and at the same time as provided to) holders of
Reorganized AAC Equity Interests, and shall promptly provide each Holder with
written notice of (i) any event that would result in an anti-dilution adjustment
to the New Warrants, (ii) any Sale of the Company (as defined below), (iii) any
amendment or proposed amendment to the New Warrants, (iv) the setting of any
record date for determining the holders of Reorganized AAC Equity Interests
entitled to vote on any matter or participate in any dividend or distribution,
(v) any vote (including by written consent) by the holders of Reorganized AAC
Equity Interests, (vi) any dividend or distribution to holders of Reorganized
AAC Equity Interests and (vii) all other matters or events with respect to which
the holders of Reorganized AAC Equity Interests receive notice.    As used
herein, “Sale of the Company” means any consolidation, merger, sale of all or
substantially all assets of Reorganized AAC and its subsidiaries (taken as a
whole) or similar transaction in which the holders of Reorganized AAC Equity
Interests are or will be entitled to receive (either directly or upon subsequent
liquidation) cash, stock, securities, or other assets or property with respect
to or in exchange for shares of Reorganized AAC Equity Interests. Governing Law:
   New York.

 

3



--------------------------------------------------------------------------------

EXHIBIT B

JOINDER AGREEMENT

[•], 2020

The undersigned (“Joinder Party”) hereby acknowledges that it has read and
understands the Restructuring Support Agreement, dated as of June 19, 2020 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Agreement”), by and among AAC Holdings, Inc. (“AAC”), each of the
direct and indirect Subsidiaries of AAC party thereto and the Persons named
therein as “Consenting Lenders” thereunder. Capitalized terms used and not
otherwise defined herein shall have the meanings set forth in the Agreement.

1. Agreement to be Bound. The Joinder Party hereby agrees to be bound by all of
the terms of the Agreement, a copy of which is attached hereto as Annex I (as
the same has been or may hereafter be amended, supplemented, amended and
restated or otherwise modified from time to time in accordance with the
provisions hereof). The Joinder Party shall hereafter be deemed to be a
“Consenting Lender” and a “Restructuring Support Party” for all purposes under
the Agreement and with respect to all Claims and Interests held such Joinder
Party.

2. Representations and Warranties. The Joinder Party hereby makes the
representations and warranties of the Consenting Lenders set forth in Section 7
of the Agreement to each other Restructuring Support Party.

3. Governing Law. This joinder agreement (the “Joinder Agreement”) to the
Agreement shall be governed by and construed in accordance with the internal
laws of the State of New York, without regard to any conflicts of law provisions
which would require the application of the law of any other jurisdiction.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Joinder Party has caused this Joinder Agreement to be
executed as of the date first written above.

 

[Name of Transferor: ________________________] Name of Joinder Party:
_______________________

By:  

 

  Name:  

         

  Title:  

         

Notice Address:

 

 

E-mail:  

         

Attention:  

         

with a copy to:

 

 

E-mail:  

         

Attention:  

         

Principal Amount of Prepetition Priming Facility Loans:

$

Principal Amount of Prepetition Priming Syndicated Facility Loans:

$

Equity Interests:

 

 

 

[Joinder Agreement to Restructuring Support Agreement Signature Page]



--------------------------------------------------------------------------------

EXHIBIT C

DIP COMMITMENT LETTER



--------------------------------------------------------------------------------

Execution Version

June 19, 2020

AAC Holdings, Inc.

200 Powell Place

Brentwood, Tennessee 37027

Attention: Andrew McWilliams, Chief Executive Officer

DIP COMMITMENT LETTER

SUPERPRIORITY SENIOR SECURED

DEBTOR-IN-POSSESSION CREDIT FACILITY

Ladies and Gentlemen:

We understand that AAC Holdings, Inc., a Nevada corporation (the “Company”) and
certain of the Company’s direct and indirect subsidiaries, affiliates and other
entities (collectively and together with the Company, the “Debtors” and “you”),
may determine to file voluntarily petitions under Chapter 11 of Title 11 of the
United States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court
for the District of Delaware (the “Bankruptcy Court”) (such petitions,
collectively, the “Chapter 11 Cases”). In connection with the Chapter 11 Cases,
each DIP Commitment Party (as defined below) is pleased to inform you of its
several but not joint commitment to provide (directly or indirectly, through one
or more of its Affiliates and/or related, advised or managed funds or accounts)
to the Debtors, as debtors and debtors-in-possession during the Chapter 11
Cases, in each case, subject to the DIP Orders, and otherwise on the terms, and
subject to the conditions, set forth in this letter agreement (including the
Summary of Material Terms and Conditions attached hereto as Exhibit A (the “DIP
Term Sheet”), and all other annexes, schedules, exhibits or attachments hereto
and thereto, collectively, this “DIP Commitment Letter”), the principal amount
set forth opposite such DIP Commitment Party’s name on Schedule I hereto under
the heading “DIP Commitment” (such principal amount, such DIP Commitment Party’s
“DIP Commitment”) of the DIP Facility described in the DIP Term Sheet (the
aggregate commitments of the DIP Commitment Parties with respect to the
aggregate principal amount of the DIP Facility, the “DIP Commitments”).

Capitalized terms used in this letter agreement but not defined herein shall
have the meanings given to them in the DIP Term Sheet and, if not defined
therein, in the Prepetition Senior Lien Credit Agreement referred to in the DIP
Term Sheet. For the purposes of this DIP Commitment Letter, the term (a) “DIP
Commitment Party” means each of the financial institutions and other entities
named on Schedule I hereto (where applicable, in such entity’s capacity as
investment advisor or manager with respect to certain managed accounts) and/or
one or more Affiliates and/or other Persons designated by such entities, and
“DIP Commitment Parties”, “we” or “us” is a collective reference to



--------------------------------------------------------------------------------

each such DIP Commitment Party, (b) “Transactions” means, collectively, the
entering into, funding and incurrence of obligations under the DIP Facility, and
all other transactions consummated in connection with, relating to, or otherwise
contemplated by, the this DIP Commitment Letter, the DIP Facility and/or any of
the DIP Loan Documents (including, without limitation, the payment of all
related fees, costs and expenses, and the use of proceeds of the DIP Facility)
and (c) “Related Person” means, with respect to any Person, (i) such Person’s
subsidiaries and Affiliates, (ii) such Person’s and its Affiliates’ respective
controlling Persons, equityholders, members, managers, limited or general
partners, investors, and managed funds or accounts, (iii) the respective
directors, officers, employees, counsel, advisors, agents and other
representatives of each of the foregoing and (iv) the respective successors and
assigns of each of the foregoing.

The Company’s obligations in respect of the DIP Facility shall constitute
super-priority claims under Bankruptcy Code section 364(c)(1) and be entitled to
first priority security interests under Bankruptcy Code sections 364(c)(2),
(c)(3) and (d)(1), in each case, as more fully described in the DIP Term Sheet.

The Debtors agree that an institution reasonably acceptable to the DIP
Commitment Parties and the Debtors will act as the sole administrative agent and
collateral agent in respect of the DIP Facility (in such capacities, together
with its successors and permitted assigns in such capacities, the “DIP Agent”)
on the terms and subject to the conditions set forth in this DIP Commitment
Letter and the DIP Term Sheet. The Debtors also agree that the DIP Commitment
Parties may require that an institution acceptable to the DIP Commitment Parties
act as the sole arranger in respect of the DIP Facility (in such capacity,
together with its successors and permitted assigns, the “DIP Arranger”) on the
terms and subject to the conditions set forth in this DIP Commitment Letter and
the DIP Term Sheet. Except as set forth herein, without the prior written
consent of the DIP Commitment Parties, no other arrangers, bookrunners, or other
agents or co-agents will be appointed, or other titles conferred with respect to
the DIP Facility. Except as set forth in the DIP Term Sheet, without the prior
written consent of the Required DIP Commitment Parties, no DIP Commitment Party
or DIP Lender (as defined in the DIP Term Sheet) will receive any compensation
of any kind for its commitment to participate or its participation in the DIP
Facility.

The DIP Commitment Parties may syndicate the DIP Facility in accordance with
syndication procedures acceptable to DIP Commitment Parties that collectively
hold a majority of the DIP Commitments (as in effect on the date hereof) (the
“Required DIP Commitment Parties”) (the “DIP Syndication Procedures”); provided,
that the applicable assignee shall become a party to the Restructuring Support
Agreement prior to, or concurrently with, the effectiveness of any assignment to
it of any portion of the DIP Commitment or funded DIP Loans pursuant to such
syndication. Notwithstanding the foregoing, in connection with any syndication
of the DIP Facility, no DIP Commitment Party shall be relieved, released or
novated from its commitments and obligations hereunder (including its obligation
with respect to the initial funding under the DIP Facility on the Closing Date)
until after the initial funding of the DIP Facility has occurred on the Closing
Date in accordance with the terms hereof.

1. Conditions Precedent. The obligations of the DIP Commitment Parties hereunder
are several and not joint and are in all respects subject to the satisfaction
(or waiver by the Required DIP Commitment Parties, in their sole discretion) of
the conditions precedent set forth in the DIP Term Sheet under the heading
“Conditions Precedent to Closing and DIP Draws”.

 

-2-



--------------------------------------------------------------------------------

2. Information; Representations and Warranties; Covenants. Each Debtor
represents and warrants that (i) all information that has been or will hereafter
be made available to the DIP Agent, DIP Arranger or any DIP Commitment Party, or
any of their respective Related Persons by or on behalf of the Debtors or any of
their respective Related Persons in connection with the Transactions (other than
the Projections (as defined below), the “Information”), when taken as a whole,
is and will be complete and correct in all material respects as of the time
provided and does not and will not contain any untrue statement of a material
fact known at the time such Information was provided or omit to state a
then-known material fact necessary in order to make the statements contained
therein not misleading in light of the circumstances under which such statements
were or are made, and (ii) all financial projections, if any, that have been or
will be prepared by or on behalf of the Debtors or any of their respective
Related Persons and made available to the DIP Agent, DIP Arranger or any DIP
Commitment Party or any of their respective Related Persons in connection with
the Transactions (the “Projections”) have been or will be prepared in good faith
based upon reasonable assumptions at the time made and at the time the related
Projections are made available to such Persons (it being understood that such
Projections are subject to uncertainties and contingencies, many of which are
beyond the Debtors’ control, and that no assurance can be given that the
Projections will be realized). If at any time from the date hereof until the
effectiveness of the DIP Loan Documents, any of the representations and
warranties in the preceding sentence would be incorrect if the Information or
Projections were then being furnished, and such representations and warranties
were then being made, at such time, then the Debtors will promptly supplement,
or cause to be promptly supplemented, the Information and the Projections so
that such representations and warranties contained in this paragraph will be
correct at such time. In issuing this DIP Commitment Letter and in arranging and
providing the DIP Facility, the DIP Agent, the DIP Arranger and the DIP
Commitment Parties will be entitled to use, and to rely on the accuracy of, the
Information and Projections furnished to them by or on behalf of the Debtors and
their respective Related Persons without responsibility for independent
verification thereof.

3. Indemnification. The Debtors agree, jointly and severally and irrespective of
the occurrence of the Closing, to indemnify and hold harmless the DIP Agent, DIP
Arranger, each DIP Commitment Party and each DIP Lender, in each case, in such
capacities, and each of their respective Related Persons (each, an “Indemnified
Person”) from and against any and all losses, claims, damages, expenses
(including, without limitation, reasonable fees and disbursements of counsel)
and liabilities (including any actions or other proceedings commenced or
threatened in respect thereof), joint or several, that may be incurred by or
asserted or awarded against any Indemnified Person (including, without
limitation, in connection with any action, investigation, litigation or
proceeding or the preparation or conduct of a defense in connection therewith
(whether or not such Indemnified Person is a party to any such action,
investigation, litigation or proceeding)), in each case, arising out of or in
connection with or by reason of this DIP Commitment Letter (including the DIP
Term Sheet), the DIP Loan Documents or the Transactions. The Debtors further
agree to reimburse each Indemnified Person promptly upon (but in any event
within five (5) business days of) demand for all reasonable and documented legal
and other expenses incurred by it in connection with investigating, preparing to
defend or defending, or providing evidence in or preparing to serve or serving
as a witness with respect to any such investigation, litigation or proceeding to
which the indemnity in this paragraph applies (including, without limitation, in
connection with the enforcement of the indemnification obligations set forth
herein). In the case of any such investigation, litigation or other proceeding
to which the

 

-3-



--------------------------------------------------------------------------------

indemnity in this paragraph applies, such indemnity shall be effective, whether
or not such investigation, litigation or proceeding is brought by any Debtor,
any securityholder or creditor of any Debtor, an Indemnified Person or any other
person, or an Indemnified Person is otherwise a party thereto and whether or not
any of the Transactions are consummated. Notwithstanding anything to the
contrary in this Section 3, this indemnity will not extend to damages that a
court of competent jurisdiction finally determines in a non-appealable judgment
to have been caused by any Indemnified Person’s own gross negligence or willful
misconduct nor to any reimbursement obligations for legal or other expenses
incurred in connection therewith.

No Indemnified Person shall be liable for any damages arising from the use by
others of any information or other materials obtained through internet,
electronic, telecommunications or other information transmission systems, except
to the extent such damages have resulted from (in each case as finally
determined by a court of competent jurisdiction in a final and non-appealable
judgment) the willful misconduct or gross negligence of such Indemnified Person.
No Indemnified Person shall have any liability (whether direct or indirect, in
contract, tort or otherwise) to any Debtor or any of its Related Persons,
securityholders or creditors for, or in connection with, the Transactions.

The Debtors further agree that, without the prior written consent of an
Indemnified Person, the Debtors will not enter into any settlement of any such
investigation, litigation or other proceeding to which the indemnity in this
Section 3 applies.

4. DIP Facility Payments; Costs and Expenses. The Debtors will pay (or cause to
be paid) the fees, payments and other amounts as set forth herein, in the DIP
Term Sheet and in any engagement and/or fee letter entered into with the DIP
Agent in connection with the DIP Facility (the “DIP Agency Fee Letter”). In
addition, the Debtors shall jointly and severally pay promptly after receipt of
an invoice from the DIP Arranger, the DIP Agent, the DIP Commitment Parties or
any DIP Lender Advisors all reasonable and documented fees and out-of-pocket
costs, expenses and disbursements of the DIP Arranger, the DIP Agent, the DIP
Commitment Parties and DIP Lender Advisors, in each case, in connection with
(a) the DIP Facility and the preparation, negotiation, execution and delivery of
this DIP Commitment Letter, the DIP Loan Documents, the DIP Orders and the
administration of the DIP Facility, including, without limitation, all due
diligence, syndication, transportation, computer, duplication, messenger, audit,
insurance, appraisal, valuation and consultant costs and expenses, and all
search, filing and recording fees, incurred or sustained by the DIP Agent and
the DIP Commitment Parties in connection with the DIP Facility, the DIP Loan
Documents or the Transactions, the administration of the DIP Facility and any
amendment or waiver of any provision of the DIP Loan Documents, (b) the
enforcement of any of their rights and remedies hereunder or under the DIP Loan
Documents or enforcing any DIP Loan Document or Order or DIP Obligation or any
security therefor or exercising or enforcing any other right or remedy available
by reason of an Event of Default (as defined in the DIP Term Sheet), (c) any
refinancing or restructuring of the credit arrangements provided hereunder in
the nature of a “work-out” or in any insolvency or bankruptcy proceeding,
(d) commencing, defending or intervening in any litigation, or filing a
petition, complaint, answer, motion or other pleadings in any legal proceeding,
in each case, relating to, or arising out of or in connection with, the DIP
Obligations, any of the Transactions, the DIP Order and/or any of the DIP Loan
Documents, any Debtor and/or any of its Affiliates, and/or any transactions
contemplated by, or consummated in connection with, any of the foregoing, and
(e) taking any other action in or with respect to any suit or proceeding
(bankruptcy or otherwise) described above.

 

-4-



--------------------------------------------------------------------------------

5. Confidentiality. By accepting delivery of this DIP Commitment Letter, each
Debtor agrees that the existence, contents and terms of this DIP Commitment
Letter (including the DIP Term Sheet) are confidential and are solely for its
confidential use in connection with the Transactions and that, without the prior
written consent of the DIP Commitment Parties, neither the existence, nor the
terms and contents hereof and thereof shall be disclosed by it to any person or
entity (whether legal or other entity), other than officers, directors,
employees, agents, representatives, equity-holders, accountants, attorneys and
other advisors of the Debtors, and then only on a confidential basis in
connection with the Transactions. Notwithstanding the foregoing, following the
Debtors’ acceptance of the provisions hereof and its return of an executed
counterpart of this DIP Commitment Letter, the Debtors may disclose this DIP
Commitment Letter solely to the extent compelled in the Chapter 11 Cases or in
any other judicial or administrative proceeding to which the Debtors are a party
relating to the Debtors’ exercise of any rights or remedies hereunder; provided,
that, except to the extent legally impermissible, the Debtors shall (x) limit
disclosure to the court filings relating to the relevant proceedings and
(y) consult with the DIP Commitment Parties (or counsel to the DIP Commitment
Parties) prior to making any such disclosure (or shall notify the DIP Commitment
Parties thereof promptly upon being legally permitted to do so), and take such
steps as are necessary or desirable to preserve the confidentiality of any
information or materials disclosed in connection therewith (including making any
redactions and taking such other actions as may be requested by the Required DIP
Commitment Parties. Subject to any applicable legal requirements), it being
understood and agreed that nothing herein shall permit any disclosure in the
context of any marketing or press materials or other form of general public
release, each of which shall be permitted only with the Required DIP Commitment
Parties’ prior written consent.

6. No Third Party Reliance, Etc. The agreements of the DIP Commitment Parties
hereunder and of any DIP Lender that issues a commitment to provide financing
under the DIP Facility are made solely for the benefit of the Debtors and may
not be relied upon or enforced by any other person. Notwithstanding anything to
the contrary, the DIP Agent shall be a third party beneficiary of the agreements
of the Debtors in this DIP Commitment Letter, and of the provisions of
Section 10 hereof, and shall be entitled to enforce such agreements and
provisions.

7. Sharing Information; Absence of Fiduciary Relationship. You acknowledge that
the DIP Arranger, DIP Agent, each DIP Commitment Party and/or one or more of
their Related Persons may provide financing, equity capital or other services
(including financial advisory services) to parties whose interests may conflict
with the interests of the Debtors. None of the DIP Arranger, the DIP Agent, any
DIP Commitment Party, or any of their respective Related Persons will use in
connection with the Transactions, or furnish to the Debtors, confidential
information that the DIP Arranger, the DIP Agent, such Commitment Party or any
of their Related Persons obtained or may obtain from any other person.

You further acknowledge and agree that (a) no fiduciary, advisory or agency
relationship between you or any of your Related Persons, on the one hand, and
the DIP Arranger, the DIP Agent any of the DIP Commitment Parties and/or any of
their respective Related Persons, on the other hand, has been or will be created
in respect of any of the Transactions, irrespective of whether any such Person
has advised or is advising you or any of your Related Persons on other matters,
and (b) you will not bring or otherwise assert any claim against the DIP
Arranger, the DIP Agent, any of the DIP Commitment Parties or any of their
respective Related Persons for breach of fiduciary duty or alleged breach of
fiduciary duty, and agree that none of the DIP Arranger, DIP Agent, DIP
Commitment Parties or any of their respective Related Persons shall have any
liability (whether direct or indirect) to you or any of your Related Persons in
respect of such a fiduciary duty claim or to any person asserting a fiduciary
duty claim on behalf of or in right of any of the Debtors and/or the Debtors’ or
any of your Related Persons or creditors.

 

-5-



--------------------------------------------------------------------------------

You further acknowledge that each of the DIP Arranger, the DIP Agent and the DIP
Commitment Parties and their respective Affiliates (collectively, the “Group”)
is a full service securities firms engaged in securities trading and brokerage
activities as well as providing investment banking and other financial services.
In the ordinary course of business, any member of the Group may provide
investment banking and other financial services to, and/or acquire, hold or
sell, for its own accounts and the accounts of customers, equity, debt and other
securities and financial instruments (including bank loans and other
obligations) of, you and your subsidiaries and other companies with which you or
your subsidiaries may have commercial or other relationships. With respect to
any securities and/or financial instruments so held by any member of the Group,
or any of its customers, all rights in respect of such securities and financial
instruments, including any voting rights, will be exercised by the holder of the
rights, in its sole discretion. Accordingly, there may be situations where parts
of the Group and/or their clients either now have or may in the future have
interests, or take actions, that may conflict with the Debtors’ interests. For
example, the Group may, in the ordinary course of business, engage in trading in
financial products or undertake other investment businesses for their own
account or on behalf of other clients, including without limitation, trading in
or holding long, short or derivative positions in securities, loans or other
financial products of any Debtor or its Affiliates or other entities connected
with the DIP Facility or the Transactions.

8. Commitment Acceptance and Termination. This DIP Commitment Letter shall
become effective with respect to the DIP Commitment Parties agreements herein
upon delivery of this DIP Commitment Letter to the Debtors, duly executed by the
DIP Commitment Parties. This DIP Commitment Letter and each DIP Commitment
Party’s commitments and undertakings set forth in this DIP Commitment Letter
will terminate and expire automatically on the earliest to occur of:

(a) 11:59 p.m. (New York City time) on June 19, 2020 (as such time may be
extended with the prior written consent of the Required DIP Commitment Parties
and the Company) unless by such time the Debtors execute and deliver this DIP
Commitment Letter to the DIP Commitment Parties;

(b) 11:59 p.m. (New York City time) on June 21, 2020, unless Chapter 11 Cases
shall have been commenced in the Bankruptcy Court prior to such time (the date
of such commencement, the “Petition Date”);

(c) if the Petition Date has occurred by the time set forth in clause (b) above,
11:59 p.m. (New York City time) on the date that is five (5) calendar days after
the Petition Date, unless the Bankruptcy Court shall have entered the Interim
DIP Order prior to such time;

(d) if the Interim DIP Order has been entered by the time set forth in clause
(c) above, the earlier of (i) the time at which all DIP Loan Documents required
to be in effect for the Closing Date to occur have become effective and (ii)
11:59 p.m. (New York City time) on the date that is two (2) business days after
the date on which the Interim DIP Order has been entered (as such time may be
extended with the prior written consent of the Required DIP Commitment Parties
and the Company), unless the Closing Date has occurred (and all DIP Loan
Documents required to be in effect thereon have been executed and delivered by
all parties thereto and are in full force and effect) by such time;

 

-6-



--------------------------------------------------------------------------------

(e) the date on which any issuance, placement, incurrence or funding of debt
securities or bank financing by any of the Debtors with third parties (other
than the DIP Facility) is consummated; or

(f) the filing by any Debtor of any motion or request in the Chapter 11 Cases or
in any other legal proceeding seeking, or the entry by the Bankruptcy Court of,
an order (i) directing the appointment of an examiner with expanded powers or a
chapter 11 trustee, (ii) converting the Chapter 11 Cases to cases under chapter
7 of the Bankruptcy Code, (iii) dismissing the Chapter 11 Cases, or

(iv) terminating or modifying the exclusive right of the Debtors to file a plan
of reorganization under section 1121 of the Bankruptcy Code.

9. Assignments.

(a) Neither this DIP Commitment Letter, nor any rights or obligations hereunder,
may be assigned by any Debtor to any Person without the prior written consent of
the DIP Commitment Parties, and any attempted or purported assignment without
such consent shall be null and void ab initio.

(b) Except in connection with the syndication of the DIP Facility in accordance
with the DIP Syndication Procedures, as set forth above, or as otherwise
permitted under the DIP Credit Agreement, no DIP Commitment Party may assign its
rights or obligations with respect to its unfunded DIP Commitment.

10. Amendments. This DIP Commitment Letter may not be amended, or any provision
hereof waived or modified, except by written agreement signed by the Debtors and
the Required DIP Commitment Parties (which amendment, waiver or modification may
be effected via email); provided, that any amendment or other modification
hereof that affects the rights or obligations of the DIP Agent or the DIP
Arranger shall require the consent of the DIP Agent or the DIP Arranger, as
applicable.

11. Governing Law; Waiver of Jury Trial; Jurisdiction. This DIP Commitment
Letter, and the rights and obligations of the parties hereunder, and any claim,
controversy or dispute arising under or in connection with this DIP Commitment
Letter or any of the Transactions, shall, in each case, be governed by, and
construed in accordance with, the laws of the State of New York. Each party
hereto irrevocably waives, to the fullest extent permitted by law, all right to
trial by jury in any action, proceeding or counterclaim (whether based on
contract, tort or otherwise) arising out of or relating to this DIP Commitment
Letter or the Transactions or the actions of the parties hereto in the
negotiation, performance or enforcement hereof. By its execution and delivery of
this DIP Commitment Letter, each of the parties hereby irrevocably and
unconditionally agrees that any legal action, suit or proceeding against it with
respect to any matter under or arising out of or in connection with this DIP
Commitment Letter, or for recognition or enforcement of any judgment rendered in
any such action, suit or proceeding, may be brought in any federal or state
court in the borough of Manhattan, the city of New York, and by execution and
delivery of this DIP Commitment Letter, each of the parties hereby irrevocably
accepts and submits itself to the nonexclusive jurisdiction of each such court,
generally and unconditionally, with respect to any such action, suit or
proceeding. Notwithstanding the foregoing consent to jurisdiction, following the
commencement of the Chapter 11 Cases, each of the parties agrees that the
Bankruptcy Court shall have exclusive jurisdiction with respect to any matter
under or arising out of or in connection with this DIP Commitment Letter;
provided, that the parties acknowledge that any appeals from the Bankruptcy
Court may have to be heard by a court other than the Bankruptcy Court.

 

-7-



--------------------------------------------------------------------------------

12. Counterparts. This DIP Commitment Letter may be executed in any number of
counterparts, each of which, when so executed, shall be deemed to be an original
and all of which, taken together, shall constitute one and the same DIP
Commitment Letter. Delivery of an executed counterpart of a signature page to
this DIP Commitment Letter by facsimile or electronic transmission (e.g., “pdf”)
shall be as effective as delivery of a manually executed counterpart of this DIP
Commitment Letter.

13. Entire Agreement. This DIP Commitment Letter sets forth the entire agreement
among the parties with respect to the matters addressed herein and supersedes
all prior communications, written or oral, with respect to the DIP Facility and
the Transactions.

14. Termination. You may terminate this DIP Commitment Letter upon written
notice to the DIP Arranger, the DIP Agent and the DIP Commitment Parties at any
time, provided, that the provisions of, and agreements of the Debtors under,
Section 2 (Information; Representations and Warranties), Section 3
(Indemnification), Section 4 (DIP Facility Payments; Costs and Expenses),
Section 5 (Confidentiality), Section 6 (No Third Party Reliance), Section 7
(Sharing Information; Absence of Fiduciary Relationship), Section 11 (Governing
Law; Waiver of Jury Trial; Jurisdiction) and this Section 14 of this DIP
Commitment Letter shall survive, and shall remain in full force and effect
notwithstanding, any termination or expiration of this DIP Commitment Letter, or
completion of the arrangement provided by this DIP Commitment Letter or the
occurrence of the Closing Date, except that, if the Closing Date occurs and the
DIP Loan Documents shall be in full force and effect, the provisions of
Section 3 (Indemnification), Section 4 (DIP Facility Payments; Costs and
Expenses), Section 5 (Confidentiality) and Section 7 (Sharing Information;
Absence of Fiduciary Relationship) shall be superseded by the terms of the DIP
Loan Documents governing such matters, to the extent that such terms are at
least as favorable to the DIP Commitment Parties, DIP Agent and DIP Arranger as
the provisions of this DIP Commitment Letter.

15. PATRIOT Act Notification. The DIP Commitment Parties hereby notify you that
pursuant to the requirements of the USA PATRIOT Act, Title III of Pub. L. 107-56
(signed into law October 26, 2001) (the “PATRIOT Act”), the DIP Commitment
Parties, DIP Agent, DIP Arranger and each DIP Lender is required to obtain,
verify and record information that identifies the issuer and each guarantor
under the DIP Facility, which information includes the name, address, tax
identification number and other information regarding the issuer and each
guarantor that will allow the DIP Commitment Parties, DIP Agent, DIP Arranger or
DIP Lenders to identify the issuer and each guarantor in accordance with the
PATRIOT Act and is effective as to each DIP Commitment Party, the DIP Agent, the
DIP Arranger and each DIP Lender.

The DIP Commitment Parties are pleased to have been given the opportunity to
assist you in connection with this financing.

Please indicate your acceptance of the provisions hereof by signing the enclosed
copy of this DIP Commitment Letter and returning the same to the DIP Commitment
Parties.

[Remainder of Page Intentionally Left Blank]

 

-8-



--------------------------------------------------------------------------------

[DIP Commitment Parties’ Signature Pages Redacted]



--------------------------------------------------------------------------------

ACCEPTED AND AGREED AS OF THE DATE

FIRST WRITTEN ABOVE:

 

AAC HOLDINGS, INC. By:  

/s/ Andrew McWilliams

Name: Andrew McWilliams Title: Chief Executive Officer AAC HEALTHCARE NETWORK,
INC. ADCARE CRIMINAL JUSTICE SERVICES, INC. ADCARE HOSPITAL OF WORCESTER, INC.
ADCARE, INC. ADCARE RHODE ISLAND, INC. AMERICAN ADDICTION CENTERS, INC.
DIVERSIFIED HEALTHCARE STRATEGIES, INC. FORTERUS HEALTH CARE SERVICES, INC.
GREEN HILL REALTY CORPORATION LINCOLN CATHARINE REALTY CORPORATION SAN DIEGO
ADDICTION TREATMENT CENTER, INC. TOWER HILL REALTY, INC. By:  

/s/ Andrew McWilliams

Name: Andrew McWilliams Title: Sole Director ADDICTION LABS OF AMERICA, LLC B&B
HOLDINGS INTL LLC BEHAVIORAL HEALTHCARE REALTY, LLC BHR ALISO VIEJO REAL ESTATE,
LLC BHR GREENHOUSE REAL ESTATE, LLC BHR OXFORD REAL ESTATE, LLC BHR RINGWOOD
REAL ESTATE, LLC CONCORDE REAL ESTATE, LLC CONCORDE TREATMENT CENTER, LLC
GREENHOUSE TREATMENT CENTER, LLC LAGUNA TREATMENT HOSPITAL, LLC NEW JERSEY
ADDICTION TREATMENT CENTER, LLC OXFORD OUTPATIENT CENTER, LLC OXFORD TREATMENT
CENTER, LLC RECOVERY FIRST OF FLORIDA, LLC RI - CLINICAL SERVICES, LLC RIVER
OAKS TREATMENT CENTER, LLC SAGENEX DIAGNOSTICS LABORATORY, LLC SINGER ISLAND
RECOVERY CENTER, LLC SOBER MEDIA GROUP, LLC SOLUTION^ REATMENT CENTER, LLC By:  

/s/ Andrew McWilliams

Name: Andrew McWilliams Title: Sole Manager

[AAC - DIP Commitment Letter]



--------------------------------------------------------------------------------

AAC DALLAS OUTPATIENT CENTER, LLC

AAC LAS VEGAS OUTPATIENT CENTER, LLC

ABTTC, LLC

CLINICAL REVENUE MANAGEMENT SERVICES, LLC

FITRX, LLC

  By: American Addiction Centers, Inc.   Its: Sole Member               By:  

/s/ Andrew McWilliams

    Name: Andrew McWilliams     Title: Sole Director REFERRAL SOLUTIONS GROUP,
LLC TAJ MEDIA, LLC   By: Sober Media Group, LLC   Its: Sole Member     By:  

/s/ Andrew McWilliams

    Name: Andrew McWilliams     Title: Sole Manager RECOVERY BRANDS, LLC   By:
Referral Solutions Group, LLC   Its: Sole Member     By: Sober Media Group, LLC
    Its: Sole Member       By:  

/s/ Andrew McWilliams

      Name. Andrew McWilliams       Title: Sole Manager THE ACADEMY REAL ESTATE,
LLC   By: Behavioral Healthcare Realty, LLC   Its: Sole Member     By:  

/s/ Andrew McWilliams

    Name: Andrew McWilliams     Title: Sole Manager

[AAC - DIP Commitment Letter]



--------------------------------------------------------------------------------

GRAND PRAIRIE PROFESSIONAL GROUP, PA. LAS VEGAS PROFESSIONAL GROUP - CALARCO,
P.C. OXFORD PROFESSIONAL GROUP, P.C. PALM BEACH PROFESSIONAL GROUP, PROFESSIONAL
CORPORATION PONTCHARTRAIN MEDICAL GROUP, A PROFESSIONAL CORPORATION SAN DIEGO
PROFESSIONAL GROUP, P.C. By:  

/s/ Mark A. Calarco, D.O.

Name: Mark A. Calarco, D.O. Title: Director

[AAC - DIP Commitment Letter]



--------------------------------------------------------------------------------

SCHEDULE I

DIP Commitment Parties and DIP Commitments

[Redacted]



--------------------------------------------------------------------------------

EXHIBIT A

DIP Term Sheet



--------------------------------------------------------------------------------

Execution Version

EXHIBIT A

TO

DIP COMMITMENT LETTER

AAC HOLDINGS, INC.

SUPERPRIORITY SENIOR SECURED PRIMING

DEBTOR-IN-POSSESSION CREDIT FACILITY

SUMMARY OF MATERIAL TERMS AND CONDITIONS

Capitalized terms used but not otherwise defined in this Summary of Material
Terms and Conditions (this “DIP Term Sheet”) shall have the meanings assigned
thereto in the DIP Commitment Letter this DIP Term Sheet is attached to and, if
not defined therein, in the Prepetition Senior Lien Credit Agreement (as defined
below).

 

Borrower:    AAC Holdings, Inc., a Nevada corporation (the “Borrower”), in its
capacity as a debtor and debtor-in-possession in the Chapter 11 Cases.
Guarantors:    Without duplication, (i) each Person that is a Guarantor (as
defined in the Prepetition Senior Lien Credit Agreement) or that otherwise
guarantees any of the Prepetition Secured Debt and (ii) each Person (other than
the Borrower) that is a debtor and debtor-in-possession in the Chapter 11 Cases)
(collectively, the “Guarantors” and, together with the Borrower, the “Loan
Parties”), on a joint and several basis.    “Prepetition Secured Debt” means
indebtedness or obligations arising in connection with one or more of the
following:   

(a)   that certain Credit Agreement, dated as of March 8, 2019 (as modified from
time to time prior to, and as in effect on, the Petition Date, the “Prepetition
Senior Lien Credit Agreement”, and the credit facility provided thereunder, the
“Prepetition Senior Lien Facility”, and all debt and other obligations
thereunder, the “Prepetition Senior Lien Obligations”), by and among AAC
Holdings, Inc., as borrower, the guarantors party thereto, the lenders party
thereto (collectively, the “Senior Lenders”) and Ankura Trust Company, LLC (as
successor by assignment to Credit Suisse AG), as administrative agent (in such
capacity, or its successors and assigns in such capacity, the “Senior
Administrative Agent”) and collateral agent (in such capacity, or its successors
and assigns in such capacity, the “Senior Collateral Agent”, and together with
the Senior Administrative Agent, collectively, the “Senior Agent”); and

  

(b)   that certain Credit Agreement, dated as of June 30, 2017 (as modified from
time to time prior to, and as in effect on, the Petition Date, the “Prepetition
Junior Lien Credit Agreement”), by and among the Borrower, the guarantors party
thereto, the lenders from to time to time party thereto (collectively, the
“Junior Lenders”) and Ankura Trust Company, LLC (as successor by assignment to
Credit Suisse AG), as administrative agent (in such capacity, or its successors
and assigns in such capacity, the “Junior Administrative Agent”) and as
collateral agent (in such capacity, or its successors and assigns in such
capacity, the “Junior Collateral Agent”, and together with the Junior
Administrative Agent, collectively, the “Junior Agent”).



--------------------------------------------------------------------------------

DIP Agent:    Ankura Trust Company, LLC will act as administrative agent (in
such capacity, the “DIP Administrative Agent”) and collateral agent (in such
capacity, the “DIP Collateral Agent”, and together with the DIP Administrative
Agent, collectively, the “DIP Agent”) for the DIP Lenders with respect to the
DIP Facility and will perform the duties customarily associated with such roles.
DIP Lenders:    On the Closing Date (as defined below), the lenders under the
DIP Facility (each a “DIP Lender”, and, collectively, the “DIP Lenders”) shall
be the DIP Commitment Parties (and/or one or more of their respective designated
affiliates, and/or related or managed funds or accounts in accordance with the
DIP Commitment Letter). Type and Amount of the DIP Facility:    A multi-draw
superpriority senior secured priming debtor-in-possession term loan credit
facility (the “DIP Facility”), in an aggregate principal amount of up to
$62.5 million.    Borrowings under the DIP Facility (the “DIP Loans”) shall,
subject to the borrowing conditions set forth herein, in the DIP Credit
Agreement and in the applicable DIP Order, be incurred as follows:   

(a)   in one draw on the Closing Date, DIP Loans in an aggregate principal
amount of up to $25.5 million (the “Initial Draw”); and

  

(b)   following entry of the Final DIP Order, DIP Loans in one additional draw
in an aggregate principal amount of up to $37 million (the “Final Draw”, and
together with the Initial Draw, the “DIP Draws”) .

   Notwithstanding anything to the contrary, in no event shall (i) any DIP
Commitment Party be required to fund DIP Loans in an aggregate principal amount
exceeding its DIP Loan Commitments (as set forth on Schedule I to the DIP
Commitment Letter, as in effect on the date hereof) and (ii) the aggregate
principal amount of outstanding DIP Loans exceed the aggregate DIP Commitments
(as set forth on Schedule I to the DIP Commitment Letter, as in effect on the
date hereof). Each DIP Lender’s DIP Commitment shall automatically and
permanently be reduced, on a dollar-for-dollar basis, by the amount of DIP Loans
funded by it.    Once repaid or prepaid, no portion of the DIP Loans may be
reborrowed. Amortization:    None. Interest:    At all times prior to the
occurrence of an Event of Default (as defined below), interest on the DIP Loans
shall accrue at a per annum rate equal to 18%; provided, that (i) the portion of
such interest accruing at a per annum rate equal to 10% shall be payable in cash
(“Cash Interest Rate”) and (ii) the portion of such interest accruing at a per
annum rate equal to 8% shall be payable in kind. All interest shall be paid
monthly, in arrears.

 

2



--------------------------------------------------------------------------------

   Upon the occurrence and during the continuance of an Event of Default, unless
otherwise waived by the Required DIP Lenders or the DIP Agent (acting at the
direction of the Required DIP Lenders), the Cash Interest Rate on all DIP
Obligations (including interest on overdue principal, interest and other
amounts) shall accrue at an additional 2% per annum.    All interest shall be
computed on the basis of a three hundred sixty- (360-) day year for the actual
number of days elapsed. Original Issue Discount:    The DIP Loans shall be
issued at 97.00% of par value, which shall constitute an original issue
discount. Payments and Fees:    Each DIP Commitment Party shall receive on the
Closing Date a commitment payment, payable in cash, in an amount equal to 6.0%
of such DIP Commitment Party’s DIP Loan Commitment (as set forth on Schedule I
to the DIP Commitment Letter, as in effect on the date hereof) (the “DIP
Commitment Payment”), which DIP Commitment Payment shall be deemed earned in
full on the date the DIP Commitment Letter is fully executed and shall be
payable in accordance with such other terms as shall be set forth in the DIP
Credit Agreement.    The DIP Agent shall receive such fees and other amounts as
are agreed to by the DIP Agent and the Loan Parties (with the Required DIP
Commitment Parties’, consent) and set forth in the DIP Agency Fee Letter.
Documentation:    The DIP Facility will be governed by, and documented pursuant
to, and the DIP Obligations shall be secured and guaranteed pursuant to terms
set forth in, as applicable, a credit agreement (the “DIP Credit Agreement”), an
interim order entered by the Bankruptcy Court approving the DIP Facility on an
interim basis (the “Interim DIP Order”), a final order entered by the Bankruptcy
Court approving the DIP Facility on a final basis (the “Final DIP Order”, and
together with the Interim DIP Order, the “DIP Orders”), and such other
definitive agreements, documents and instruments (including, as applicable, the
related notes, security agreements, collateral agreements, pledge agreements,
control agreements, guarantees and mortgages) as are, in each case, usual and
customary for debtor-in-possession financings of this type, necessary or
desirable to effectuate the financing contemplated hereby and/or otherwise
required by the Required DIP Commitment Parties or the DIP Agent (such
agreements, documents and instruments, together with the DIP Credit Agreement
and the DIP Orders, collectively, the “DIP Loan Documents”); provided, that,
each DIP Loan Document shall be in form and substance satisfactory to the
Required DIP Commitment Parties and, subject to the foregoing, shall be based on
the corresponding definitive documentation governing the Prepetition Senior Lien
Obligations (including, for the avoidance of doubt, the Prepetition Senior Lien
Credit Agreement), subject to such modifications (in each case, satisfactory to
the Required DIP Commitment Parties) as are (i) required to give effect to, and
reflect, the terms and provisions set forth in, this DIP Term Sheet and (ii)
usual and customary for debtor-in-possession financings, and/or otherwise
necessary or desirable to effectuate the financing contemplated hereby and/or to
reflect the capital structure and operational requirements of the Loan Parties
(the foregoing standards, the “Documentation Principles”).

 

3



--------------------------------------------------------------------------------

Closing Date:    The business day on or after the date of entry of the Interim
DIP Order on which all of the conditions precedent to effectiveness and the
Initial Draw set forth in the DIP Credit Agreement are satisfied or waived by
the Required DIP Commitment Parties in accordance with the DIP Credit Agreement
(such date, the “Closing Date”). Maturity:    All unfunded DIP Commitments will
terminate, and all DIP Obligations (as defined below) will be immediately due
and payable in full in cash on the earliest of: (a) the date that is nine
(9) months after the Closing Date (the “Maturity Date”); (b) if the Final DIP
Order has not been entered by the Bankruptcy Court on or before the date that is
thirty-five (35) calendar days after the Petition Date (which date may be
extended by the Required DIP Lenders), on such date; (c) the date of
consummation of any sale of all or substantially all of the assets of the Loan
Parties pursuant to section 363 of the Bankruptcy Code; (d) the date of
acceleration of the DIP Loans and the termination of the DIP Commitments
pursuant to the terms of the DIP Credit Agreement; and (e) the effective date of
a plan of reorganization in the Chapter 11 Cases (the “Effective Date”) (such
earliest date, the “Termination Date”). Use of Proceeds:    Proceeds of the DIP
Loans will be used only for the following purposes, in each case, in accordance
with and subject to a budget acceptable to the Required DIP Lenders (the
“Approved Budget”), subject to permitted variances, then in effect: (a) the
general corporate and working capital purposes of the Loan Parties; (b) the
payment of interest, fees, costs and expenses related to the DIP Facility
(including the fees and expenses of (i) Stroock & Stroock & Lavan LLP
(“Stroock”), counsel to the Required DIP Lenders, (ii) Young Conaway Stargatt &
Taylor LLP (“Young Conaway”), Delaware counsel to the Required DIP Lenders,
(iii) such other local and special counsel to the Required DIP Lenders,
(iv) Kilpatrick Townsend & Stockton LLP (“Kilpatrick”), counsel to the DIP
Agent, (v) Richards Layton & Finger, PA (“RLF”), Delaware counsel to the DIP
Agent, (vi) FTI Consulting, Inc. (“FTI”), financial advisor to the Required DIP
Lenders, (vii) Moelis & Company (“Moelis”), investment banker to the Required
DIP Lenders, and (viii) such other consultants, financial and other advisors,
accountants and other professionals as required by the Required DIP Lenders
(together with Stroock, Young Conaway, FTI, Moelis and each of the other persons
described in foregoing clauses (i) through (vi), collectively, the “DIP Lender
Advisors”, and all fees, expenses and disbursements thereof, the “DIP Lender
Advisor Expenses”)); (c) to make all permitted payments of costs of
administration of the Chapter 11 Cases; (d) to satisfy any adequate protection
obligations owing under the DIP Orders, as set forth below; and (e) to make any
other payments permitted by the Approved Budget (including the payment of
interest, fees, costs and expenses of professionals retained by the Loan
Parties).    No proceeds of the DIP Facility shall be used to investigate,
challenge, object to, contest or raise any defense to, the validity, security,
perfection, priority, extent or enforceability of any amount due under or the
liens or claims granted under or in connection with the Prepetition Secured
Debt; provided, however, that the DIP Orders shall provide for a customary
investigation budget of not more than $25,000 that may be utilized by an
official committee of unsecured creditors appointed in the Chapter 11 Cases to
investigate the validity, security, perfection, priority, extent or
enforceability of any amount due under or the liens or claims granted under or
in connection with the Prepetition Secured Debt.

 

4



--------------------------------------------------------------------------------

Mandatory Prepayments:    The DIP Credit Agreement will contain mandatory
prepayment provisions determined in accordance with the Documentation
Principles. Voluntary Prepayments:    The DIP Credit Agreement will contain
optional prepayment provisions determined in accordance with the Documentation
Principles. Termination Payment:    If (A) all or any portion of the DIP Loans
is prepaid, repaid or otherwise paid for any reason (including as a result of
(i) the occurrence of the Termination Date, (ii) any voluntary or mandatory
prepayment or (iii) any payment following acceleration or after a Default or
Event of Default) or (B) the Termination Date occurs or the DIP Facility is
accelerated for any reason (including as a result of an Event of Default, by
operation of law or otherwise), the Loan Parties shall be required to pay to
each DIP Lender its pro rata share of a cash amount equal to (x) in the case of
clause (A), 5.00% of the aggregate principal amount of DIP Loans subject to the
applicable payment and (y) in the case of clause (B), 5.00% of the aggregate
principal amount of DIP Loans outstanding. Priority and Security under DIP
Facility:    All obligations of the Borrower and the Guarantors to the DIP Agent
and the DIP Lenders under the DIP Facility, including, without limitation, all
principal and accrued interest, premiums (if any), costs, fees, expenses and any
other amounts due under the DIP Facility (collectively, the “DIP Obligations”),
shall be secured by the following continuing, valid, binding, enforceable,
non-avoidable, and automatically and properly perfected liens on (the “DIP
Liens”) and security interests in all assets and properties (whether tangible,
intangible, real, personal, or mixed) of the Loan Parties (other than certain
Excluded Assets to be defined in the Credit Agreement), whether owned by or
owing to the Loan Parties on the Petition Date, or acquired after the Petition
Date, or arising in favor of, the Loan Parties (including under any trade names,
styles, or derivations thereof), and whether owned or consigned by or to, or
leased from or to, or thereafter acquired by, the Loan Parties, and regardless
of where located, before or after the Petition Date, including, without
limitation, subject to entry of the Final DIP Order, all proceeds of claims and
causes of action arising under chapter 5 of the Bankruptcy Code (the “DIP
Collateral”):   

(a)   secured pursuant to section 364(c)(2) of the Bankruptcy Code by a valid,
enforceable, non-avoidable and automatically and fully perfected first- priority
DIP Lien on, and security interest in, all DIP Collateral that is not subject to
a perfected, enforceable and non-avoidable lien or security interest as of the
Petition Date, subject only to the Carve-Out;

  

(b)   secured pursuant to section 364(c)(3) of the Bankruptcy Code by a valid,
enforceable, non-avoidable and automatically and fully perfected junior DIP Lien
on, and security interest in, all DIP Collateral that is subject to a valid,
perfected, enforceable and unavoidable lien or security interest on the Petition
Date (other than a lien securing the Prepetition Secured Debt) or subject to a
lien or security interest in existence on the Petition Date that is perfected
subsequent thereto as permitted by Bankruptcy Code §546(b) (the “Permitted Prior
Senior Liens”), in each case, that is permitted to be senior to the DIP Liens
pursuant to the DIP Orders, subject only to the Carve-Out and the Permitted
Prior Senior Liens; and

 

5



--------------------------------------------------------------------------------

  

(c)   secured pursuant to section 364(d)(1) of the Bankruptcy Code by a valid,
enforceable, non-avoidable and automatically and fully perfected first priority,
senior priming DIP Lien on, and security interest in all DIP Collateral that
also constitutes collateral securing the Prepetition Secured Debt, subject only
to the Carve-Out and the Permitted Prior Senior Liens.

   The DIP Liens shall be effective and perfected as of the entry of the Interim
DIP Order and without requiring the execution, filing or recording of mortgages,
security agreements, pledge agreements, control agreements, financing statements
or other agreements or instruments, or the taking of any action to obtain
possession or control of any collateral. Notwithstanding anything to the
contrary, the Required DIP Lenders may, in their sole discretion, require the
execution, filing or recording of any or all of the documents described in the
preceding sentence and/or the taking of any action so that the DIP Collateral
Agent obtains possession or control of any collateral. Superpriority DIP Claims:
   All of the claims of the DIP Agent and the DIP Lenders on account of the DIP
Obligations shall be entitled to the benefits of section 364(c)(1) and 364(e) of
the Bankruptcy Code, and shall have superpriority over any and all
administrative expenses of the kind that are specified in sections 105, 326,
328, 330, 331, 364(c)(1), 365, 503(a), 503(b), 506(c), 507(a), 507(b), 546(c),
726, 1113, 1114 or any other provisions of the Bankruptcy Code (the
“Superpriority DIP Claims”), subject only to the Carve-Out. The Superpriority
DIP Claims shall have recourse against each of the Debtors on a joint and
several basis, and shall be payable from and have recourse to all DIP
Collateral. Carve-Out:    The Carve-Out shall include the following: (i) all
fees required to be paid to the Clerk of the Bankruptcy Court and to the Office
of the United States Trustee under 28 U.S.C. § 1930(a)(6); (ii) all reasonable
fees and expenses incurred by a trustee under section 726(b) of the Bankruptcy
Code in an amount not to exceed $10,000; (iii) prior to the delivery of a Carve
Out Notice (as defined below), to the extent allowed by the Bankruptcy Court
(whether such allowance occurs before or after the delivery of a Carve-Out
Notice) and subject to the Approved Budget, all accrued and unpaid fees and
expenses incurred by professionals retained by the Debtors and one official
committee of creditors (the “Estate Professionals”) before the delivery of a
Carve-Out Notice (in each case, less prepetition retainers received by such Case
Professionals and not applied to the fees, disbursements, costs and expenses set
forth in this clause (iii)); provided, however, that if an Estate Professional’s
actual fees and expenses incurred during any month (A) are less than the amount
budgeted for such Estate Professional in the Approved Budget for such month,
then the difference between the budgeted amount and the actual amount shall be
added to the budgeted amounts for such Estate Professional for the immediately
following month for the purposes of calculating the Carve-Out under this clause
(iii), and (B) if an Estate Professionals’ actual fees and expenses incurred
during any month exceed the amount budgeted for such Estate Professional in the
Approved

 

6



--------------------------------------------------------------------------------

   Budget, then any such excess amounts shall be included in the Carve-Out
pursuant to this clause (iii) if, and to the extent that, the aggregate amount
incurred by such Estate Professional pursuant to this clause (iii) does not
exceed the aggregate amount budgeted for such Estate Professional for the entire
term shown in the Approved Budget; and (iv) after the date of the delivery of a
Carve Out Notice, to the extent allowed by the Bankruptcy Court, all unpaid fees
and expenses incurred by (A) professionals retained by the Debtors in an
aggregate amount not to exceed $250,000 and (B) one official committee of
unsecured creditors in an aggregate amount not to exceed $25,000. For purposes
of the foregoing, “Carve Out Notice” shall mean a written notice delivered by
the DIP Agent at the direction of the Required DIP Lenders to the Loan Parties
and their counsel, the United States Trustee, and lead counsel to any official
committee, which notice may be delivered following the occurrence of an Event of
Default. Conditions Precedent to Closing and DIP Draws:    The DIP Credit
Agreement will contain conditions precedent to the effectiveness of the DIP Loan
Documents and the availability of the DIP Loans at each applicable draw
determined in accordance with the Documentation Principles, the satisfaction (or
waiver) of which conditions precedent shall be determined by the Required DIP
Commitment Parties (in connection with the Closing and the Initial Draw) or the
Required DIP Lenders (in connection with any subsequent DIP Draw).
Representations and Warranties:    The DIP Credit Agreement will contain
representations and warranties with respect to the Loan Parties and their
subsidiaries determined in accordance with the Documentation Principles.
Financial & Other Reporting:    The DIP Credit Agreement will contain financial
and other reporting covenants determined in accordance with the Documentation
Principles, including, without limitation, budget and cash flow reporting and
variance analysis requirements. Chapter 11 Cases Milestones:    The Loan Parties
shall be required to comply with certain milestones related to the Loan Parties’
Chapter 11 Cases as are set forth on Annex A hereto and such other milestones as
may be included in the DIP Credit Agreement and the Restructuring Support
Agreement, as determined by the Required DIP Commitment Parties in their sole
discretion (collectively, the “Milestones”). Affirmative and Negative Covenants:
   The DIP Credit Agreement will contain affirmative and negative covenants
determined in accordance with the Documentation Principles, including, without
limitation, (a) budget compliance and (b) compliance with the Milestones. For
the avoidance of doubt, the various baskets contained in the Priming Credit
Agreement for, among other things, incurrence of debt, liens, restricted
payments, investments and assets sales, will not be available under the DIP
Facility. Events of Default and Remedies:    The DIP Credit Agreement will
contain defaults and events of default (each, an “Event of Default”) determined
in accordance with the Documentation Principles, including, without limitation:
  

1.  failure by the Loan Parties to pay (i) principal when due under the DIP
Facility and (ii) interest or other amounts within five (5) business days of
when due under the DIP Facility;

 

7



--------------------------------------------------------------------------------

  

2.  failure by the Debtors to comply with the Milestones;

  

3.  failure to comply with (i) affirmative covenants or (ii) negative covenants,
subject to agreed-upon cure periods with respect to certain covenants;

  

4.  non-performance or breach of representations, warranties and other
obligations under the DIP Credit Agreement or the other DIP Loan Documents
(subject to such grace periods as may be agreed to by the Required DIP
Commitment Parties and set forth in the DIP Credit Agreement);

  

5.  occurrence of a Change of Control (to be defined in a manner consistent with
the Documentation Principles);

  

6.  the Debtors shall institute any proceeding or investigation or support the
same by any other person who may challenge the status and/or validity of the DIP
Liens or any liens securing the Prepetition Senior Lien Obligations or any other
Prepetition Debt;

  

7.  termination of the Restructuring Support Agreement;

  

8.  dismissal of the Chapter 11 Cases which does not provide for the payment in
full in cash of all obligations under the DIP Facility;

  

9.  conversion of the Chapter 11 Cases or an appointment of a trustee or
examiner (or a Loan Party seeking such relief);

  

10.  termination of exclusivity;

  

11.  payment of any prepetition indebtedness other than as provided in any
“first day order” in form and substance acceptable to the Required DIP Lenders
or as otherwise consented to by the Required DIP Lenders;

  

12.  the filing by the Debtors of a chapter 11 plan of reorganization that is
not an Acceptable Plan (as defined in Annex A hereto);

  

13.  the Debtors not having a chief restructuring officer acceptable to the
Required DIP Lenders; and

  

14.  other events of default as determined appropriate by the Required DIP
Commitment Parties.

   The DIP Agent and the DIP Lenders shall have customary remedies determined in
accordance with the Documentation Principles and such remedies as are otherwise
determined appropriate by the Required DIP Lenders, including, without
limitation, without further order from the Bankruptcy Court, the automatic stay
provisions of section 362 of the Bankruptcy Code shall be vacated and modified
to the extent necessary to permit the DIP Agent and the DIP Lenders to exercise,
upon the occurrence and during the continuance of any Event of Default, all
rights and remedies provided for in the DIP Loan Documents, and to take any or
all such actions without further order of or application to the Bankruptcy
Court.    The Loan Parties shall waive any right to seek relief under the
Bankruptcy Code, including under section 105 thereof, to the extent such relief
would restrict or impair the rights and remedies of the DIP Agent and the DIP
Lenders set forth in the DIP Orders and in the DIP Loan Documents. Adequate
Protection:    The holders of the Prepetition Senior Lien Obligations will
receive: payment of all accrued and unpaid interest as of the Closing Date,
post-petition and replacement liens (junior to the DIP Liens), superpriority
claims, payment of professional fees and current cash interest at the
non-default rate (without prejudice to the inclusion of default interest in the
allowed claim amount for holders of the Prepetition Senior Lien Obligations).

 

8



--------------------------------------------------------------------------------

   The holders of the Prepetition Junior Lien Obligations will receive:
post-petition and replacement liens (junior to the DIP Liens, the adequate
protection liens granted to the Senior Agent and the Senior Lenders and the
liens securing the Prepetition Senior Lien Obligations), superpriority claims
and payment of professional fees. Required DIP Lenders:    As of any date of
determination, DIP Lenders holding a majority of the sum of (i) the aggregate
principal amount of the DIP Loans outstanding on such date plus (ii) the
aggregate unfunded DIP Commitments in effect on such date (the “Required DIP
Lenders”). Assignments:    The DIP Credit Agreement shall contain assignment
provisions determined in accordance with the Documentation Principles; provided,
that each assignee shall be required to become a party to the Restructuring
Support Agreement prior to or concurrently with acquiring any DIP Loans. Waiver
of Marshalling, 506(c) Claims and 552(b) Exception:    The DIP Orders shall
(subject to entry of the Final DIP Order in the case of the Interim DIP
Order) (i) provide that in no event shall the DIP Agent, the DIP Lenders, the
Senior Agent or the Junior Agent be subject to the equitable doctrine of
“marshaling” or any similar doctrine with respect to the enforcement of
remedies, (ii) approve the waiver of all 506(c) claims, and (iii) approve a
waiver of the “equities of the case” exception under section 552(b) of the
Bankruptcy Code. Miscellaneous:    The DIP Credit Agreement and the DIP Orders
will, among other provisions deemed appropriate by the Required DIP Commitment
Parties, also contain the following, each of which shall be in form and
substance satisfactory to the Required DIP Commitment Parties:   

(a)   A provision providing an indemnification from the Loan Parties to the DIP
Agent and each of the DIP Lenders determined in accordance with the
Documentation Principles.

  

(b)   A provision providing for the reimbursement of DIP Lender Advisor Expenses
and, without duplication, the fees, costs and expenses of the DIP Agent and each
of the DIP Lenders determined in accordance with the Documentation Principles
and providing, among other things, for reimbursement of the fees, costs and
expenses of the DIP Lender Advisors and DIP Agent Advisors.

  

(c)   Provisions providing that the Loan Parties shall stipulate (and release
and waive any claim, challenge or cause of action) to the allowed amount of, and
the validity, enforceability, perfection and priority of the liens and
obligations arising under, the Prepetition Credit Agreements, and such
stipulation shall be binding on other Persons, subject to a challenge period for
the official committee of unsecured creditors and other parties in interest
(other than the Loan Parties).

 

9



--------------------------------------------------------------------------------

  

(d)   A provision that, in connection with any sale of any of the Loan Parties’
assets under section 363 of the Bankruptcy Code or under a plan of
reorganization, (1) the DIP Agent, at the direction of the Required DIP Lenders,
shall have the absolute right to credit bid all or a portion of the DIP
Obligations; and (2) the Senior Agent and the Junior Agent, at the direction of
the applicable Required Prepetition Lenders, shall have the absolute right to
credit bid all or a portion of the Prepetition Obligations.

  

(e)   Yield protection provisions determined in accordance with the
Documentation Principles (including, without limitation, provisions relating to
compliance with risk-based capital guidelines, increased costs and payments free
and clear of withholding taxes).

Governing Law:    Except as governed by the Bankruptcy Code, New York. Counsel
to the DIP Lenders:    Stroock & Stroock & Lavan LLP

 

10



--------------------------------------------------------------------------------

ANNEX A

Milestones

The Loan Parties shall be required to comply with the following Milestones:

 

1.

on or before June 21, 2020, the Petition Date shall have occurred;

 

2.

on or before the date that is five (5) calendar days after the Petition Date,
the Bankruptcy Court shall have entered the Interim DIP Order, in form and
substance acceptable to the Required DIP Commitment Parties;

 

3.

on or before the date that is fifteen (15) calendar days after the Petition
Date, the Loan Parties shall have filed with the Bankruptcy Court a motion, in
form and substance reasonably acceptable to the Required DIP Lenders, approving
the bidding procedures (the “Acceptable Bidding Procedures”) in connection with
a sale of substantially all of the Loan Parties’ assets;

 

4.

on or before the date that is thirty-five (35) calendar days after the Petition
Date, the Loan Parties shall have filed with the Bankruptcy Court (a) a plan of
reorganization in form and substance acceptable to the Required DIP Lenders, in
their sole discretion (an “Acceptable Plan”) (it being understand that a plan of
reorganization consistent with the Restructuring Term Sheet shall constitute an
Acceptable Plan), (b) a disclosure statement in respect of such Acceptable Plan
in form and substance reasonably acceptable to the Required DIP Lenders in their
sole discretion (the “Acceptable Disclosure Statement”), (c) a motion, in form
and substance reasonably acceptable to the Required DIP Lenders, to approve
solicitation of such Acceptable Plan;

 

5.

on or before the date that is thirty-five (35) calendar days after the Petition
Date, the Bankruptcy Court shall have entered the Final DIP Order, in form and
substance acceptable to the Required DIP Lenders;

 

6.

on or before the date that is forty (40) calendar days after the Petition Date,
the Bankruptcy Court shall have entered an order approving the Acceptable
Bidding Procedures, in form and substance reasonably acceptable to the Required
DIP Lenders;

 

7.

on or before the date that is sixty-five (65) calendar days following the
Petition Date, the Bankruptcy Court shall have entered an order approving the
Acceptable Disclosure Statement, including the solicitation of an Acceptable
Plan, in form and substance reasonably acceptable to the Required DIP Lenders;

 

8.

on or before the date that is one hundred (110) calendar days following the
Petition Date, the Bankruptcy Court shall have entered an order confirming the
Acceptable Plan, in form and substance acceptable to the Required DIP Lenders;
and

 

9.

on or before the date that is one hundred twenty-five (125) calendar days
following the Petition Date, the effective date of the Acceptable Plan shall
have occurred.